Exhibit 1
Cayman Judgment
1    IN THE GRAND COURT OF THE CAYMAN ISLANDS
2    FINANCIAL SERVICES DIVISION
3                                            Cause No.: FSD 52 of 2016 (RMJ)
4
5
6    IN THE MATTER OF THE COMPANIES LAW (2018 REVISION)


7    AND IN THE MATTER OF CHINA BRANDING GROUP LIMITED (IN OFFICIAL
8    LIQUIDATION)


 9   IN OPEN COURT


10   Appearances:         Mr. Barry Isaacs Q.C. instructed by Mr. Jan Golaszewski and Mr.
11                        Ardil Salem of Carey Olsen for Mr. Tony Bobulinski
12                        Mr. Tom Smith Q.C. instructed by Mr. Matthew Goucke and Mr. Peter
13                        Kendall of Walkers for the Joint Official Liquidators of China
14                        Branding Group Limited (In Official Liquidation)
15
16
17   Before:              The Hon. Mr. Justice Robin McMillan
18

19   Heard in
20   Chambers:             2, 3 and 4 October 2018
21

22

23   Draft Judgment
24   Circulated:           18 January 2019
25

26

27   Judgment
28   Delivered:            23 January 2019
29

30

31

32                                            HEADNOTE

33

34

35      The function of the Court in relation to Appeals against rejection of a proof of debt - The
36     undesirability of an expert witness being subject to possibly conflicting duties -A debt and a
37                                 liquidation preference distinguished.
                                                                                                         A
38                                                                                                      '.u


39                                                                                         w" -•              'J®

40
                                                                                           cn                 e.y



                                                                                          7;s
                                                   Exhibit 1                                        Page 4
 l                                               JUDGMENT

 2



 3   Introduction

 4   1.     This Judgment is in respect of an Appeal by Mr. Tony Bobulinski ("the Appellant")

 5          ("Mr. Bobulinski") against the partial rejection of the Appellant's proof of debt by Notice

 6          dated 14th June 2017. The rejection was made by the Joint Official Liquidators ("the
 7          JOLs") of China Branding Group Limited (In Official Liquidation) ("the Company").


 8   2.     By Summons dated 5 July 2017 the Appellant applied for the following Orders:


 9          "1.      The partial rejection of the Appellant's proof of debt by notice dated 14 June

10                   2017 be set aside.


11            2.     The Appellant 's claim be admitted to proof in the sum of US$1, 765, 000.


12           3.      A declaration that the Appellant is a secured creditor of the Company in the

13                   amount of US$1, 765, 000.


14           4.      An order that the Appellant's costs of this appeal be paid out of the assets of the

15                   Company as an expense of the liquidation, such costs to be taxed if not agreed

16                   with the Joint Official Liquidators. "


17   The Background

18   3.     The Company was the parent company of a group of companies ("the Group") operating

19          in China and the USA. The primary business of the Group was the provision of localized

20          international live events content, social media content and non-studio Hollywood and

21          related video content into the China marketplace.


22   4.     The immediate subsidiaries of the Company included China SNS Group Limited ("China

23          SNS").     Fans   Tang    (Shanghai)    Entertainment   Information   Consulting     Co   Ltd

24          ("FansTang") was in turn a subsidiary of China SNS.


25   5.     In addition, a third entity RAAD Productions LLC ("RAAD") sat outside the Group and

26          it seems upon the evidence was not a subsidiary of the Company. This was a separate


     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                 fWT
                                                                                                               i!
                                                      Exhibit 1                                       Page 5

                                                                                                       'Obi
 1           entity, which had three shareholders (Hickory Grove LLC ("Hickory Grove"), the

 2           Hudson Holdings Trust and Tapirdo Enterprises LLC). RAAD owned relevant licence

 3           agreements and media content. The shares in RAAD were transferred to the Company

 4           immediately prior to the completion of the sale to Remark, so that they could be included

 5           within that sale.


 6    6.     In closing submissions, Mr Bobulinski appeal's to claim that RAAD was in fact a

 7           subsidiary of the Company. However, based on their inquiries and investigations, the

 8           JOLs stated that they are entirely satisfied that the position is correctly stated in Mr Hugh

 9           Dickson's Ninth Affidavit, on which Mr Dickson was not in any event challenged in

10           cross-examination. In particular, the shares in RAAD were only transferred to the

11           Company immediately prior to completion under a sale agreement with Remark Media

12           Inc ("Remark") and were not, prior to that time, held by the Company. It follows in that

13           case that RAAD was not a subsidiary of the Company. This is a matter which in due

14           course may have implications in relation to asset allocations in the content of pledges and

15           securities at the material time.


16



17    7.     The Appellant was one of eight noteholders ("the Noteholders") who entered into

18           promissory notes with the Company in the period from April 2015 onwards for the .

19           purpose of advancing funds to the Company in order to meet its working capital

20           requirements ("the Promissory Notes").

21


22   8.      In connection with the Promissory Notes, the Company entered into various pledge

23           agreements ("the Pledges") with the Noteholders (including the Appellant), pursuant to

24           which the Company sought to grant security interests over the "Collateral", defined as

25           being "n// assets (including intangible assets) of the [Company] in the United States,

26           including without limitation its content library, licence agreements and physical assets,

27           such as production equipment*.

28                                                                                               if-f
                                                                                                  |                   j



                                                                                                      O i:



      190123 In the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment (RMJ)   '}
                                                                                                 Page 3 of 98

                                                     Exhibit 1                                               Page 6
                                                                               sory Notes entered into by
1     9.        For present purposes, it is noted that the terms of the Promis
                                                                           sory Notes were all materially
2               the Noteholders of the senior secured convertible Promis
                                                                               Promissory Notes were all
3               identical. Likewise, the terms of the Pledges supporting those
                                                                              r of investors who invested
4               materially identical. Thus the Appellant was one of a numbe

5               money in the Company on the same terms.

6

                                                                            inception as a result of the
7     10.       The Company suffered significant cashflow difficulties from
                                                                              when lie initially advanced
8               need to find working capital to fund its growth. At the time
                                                                          that the Company had no other
9               funds to the Company in 2015, the Appellant was aware
                                                                                2014 in order to assist in
10               source of capital. The Company engaged financial advisers in
                                                                              of additional financing or a
11               seeking a solution to its financial problems, whether by way
                                                                           n had focused on seeking to
12               sale of the business. From January 2015 onwards, attentio

13               effect a sale of the business.

14


                                                                               not possible to raise further
15     11.       Although there was initially interest in the business, it was
                                                                               lders. Moreover, the sales
16               capital from any investors beyond that provided by the Noteho
                                                                           al bidder, Remark, being
17               process which was carried out resulted in only one potenti
                                                                            of Remark is Mr Shing Tao,
18               interested in purchasing the business. The Chief Executive

19               who is a close friend of Mr Bobulinski.

20

                                                                                k and by early 2016 the
21     12.       There was some delay in progressing the proposed sale to Remar
                                                                           his evidence, Mr Roseman
22               Company's financial position had become precarious. In
                                                                             ging". It is apparent from
23               described the commercial environment as "incredibly challen
                                                                           an that Mr. Roseman was
24                the WhatsApp messages between Mr Bobulinski and Mr Rosem

25               urgently seeking further funding:
                                                                                                         ; •-'v;

26


27                "28 January 2016 fB/I/367

 28               28/1/16 10:49am: TB- Let's discuss the money this afternoon

 29               28/1/16 10:49am: AR- Okay tkx



                                                                        of 2016 Judgment (RMJ)
           190123 In the Matter of China Branding Group Limited -FSD 52
                                                                                                 Page 4 of 98

                                                       Exhibit 1                                        Page 7
 1           28/1/16 10:49am TB - What's your dropdead date needfor cash

 2           28/1/1 6 10:49am: AR - Memorial at 2pm

 3           28/1/16 10:50am: TB - OK fry me later, focus on that

 4           28/1/16 1050am: AR - Really yesterday but 1 could do with 50k tomorrow, 50k on

 5           Monday, 100k by the 4,h and the last 100k by the 14th ofFeb
 6

 7           1 February 2016 IB/1/381

 8

 9           1/2/1 6 10:08am: TB - Did Robertfund the cash u need?

10           1/2/16 10:08am: TB-lam OK doing 50-1 00k of it, maybe 150

11           1/2/16 10:08am: AR - 1 haven't yet. Robert is waiting to hear who else is taking a piece

12          to send all at once.

13           1/2/16 10:08am: TB — 1 would do it in pieces as u need it.

14          1/2/16 10:09am: AR      Thankyou. Please let me lenow what's comfortable as I don 7 want

15          to put you out!

16          1/2/16 10:09am: AR- 1 would be good on 50k now and anymore by the 14th
17          1/2/16 10:09am: AR- Assuming Robert does 150k now, 100k not needed until 14th.
18          1/2/1 6 1 0:52am: TB - Remind me ofthe dates u need the cash again

19          1/2/1 6 1 0:52 am: AR - Given we 've passed one, it 's now 200k now and 1 00k by 14th thxl
20          1/2/16 10:54am: TB — Hmmm, what return did he balkat, what if it was just 10%

21          1/2/16 10:54am: AR - Roberts doing it because of the 2.5x

22          1/2/1 6 1 0:55am: TB - Yah but not sure how Ifeel about it, ifI am not taking it

23          1/2/1 6 1 0:55am: TB - But u need it asap

24          1/2/16 10:57am: AR - Yes Fm in a dangerous territory right now with our top referral

25          source, agency on 50k and on the other 150k ifIpass Friday .

26


27   13.    Against this background, the Appellant advanced a further US$150,000 to the Company,

28          in addition to the US$500,000 which he had already advanced (US$50,000 was advanced-

29          on 2 February 2016, US$50,000 on 9 March 2016 and US$50,000 on 10 March' 201 6).
                                                                                                                 r*r\!




     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)               fill
                                                                                                    '"'-SZ&33S

                                                                                            Page 5 of 98

                                                    Exhibit 1                                        Page 8
 1          Furthermore, at the end of April 2016, another Noteholder, Hickory Grove, agreed to

 2          advance a further US$670,000 by way of short term emergency funding.

 3


 4   14.    By the end of May 2016, the Company had missed its payroll obligations on a number of

 5          occasions over the previous five months and owed US$295,000 to employees in respect

 6          of unpaid wages. It had also missed payment obligations in excess of US$300,000 under

 7          various licence contracts. The evidence was that the Company was suffering "severe

 8          liquidity issues" and "unable to pay its debts". The position is summarized in paragraph

 9          26 of Mr Roseman's First Affirmation. It is clear that the Company's position was dire.

10          In his evidence, Mr Roseman described the "tremendous hardship" that was being faced

11          at that time, the "incredibly challenging circumstances" being faced and that the Board of

12          the Company had determined it to be insolvent. By this stage the management team of the

13          Company was working with no salary.

14


15   15.    Remark was the sole potential bidder interested in acquiring the business. On 28 February

16          2016 Remark sent a letter of intent for the proposed acquisition of the shares in the

17          Company for US$8.5 million in cash and approximately US$15 million in securities. The

18          offer was subject to various conditions, including the ability of Remark to raise the

19          necessary finance on terms to its satisfaction.

20


21   16.    One of the shareholders in the Company who held veto rights, SIG, however sought to

22          block the transaction. In light of the poor financial position of the Company, on 24 April

23          2016 the Company sent an email letter to the Noteholders stating that [B/2/64]:

24


25           "As at the date hereof, the Company is unable to meet its obligations under the Notes

26          that have already matured, and anticipates not being able to meet its obligations under

27          the Notes that are shortly maturing. The Company is unable to pay its debts as they fall

28          due. "

29
                                                                                                                  %\
                                                                                              OX '            )   m


     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)


                                                    Exhibit 1                                        Page 9
     1    17.    Oil 28 April 2016 the Company's largest creditor, Hickory Grove, then presented a

     2           creditor's winding up petition against the Company (the "Petition"). Following this, the

     3           Company issued an application for the appointment of Joint Provisional Liquidators and

     4           on 2 June 2016 Messrs. Dickson and Bennett were appointed as Joint Provisional

 5               Liquidators ("the JPLs") of the Company.

     6


 7        18.    Despite the JPLs determining that proceeding with the sale of the Company's business

 8               and assets to Remark represented the only prospect of achieving any realisations for the

 9               benefit of the Company's stakeholders, SIG continued to oppose the completion of the

10               transaction. As a result, the Petition was reinstated and the JOLs were appointed pursuant

11               to a winding up order dated 18 August 2016 with the Court readily accepting that the

12               Company was unable to pay its debts and was therefore insolvent. Neither the Appellant

13               nor any other creditor opposed the making of the Winding Up Order. During this period,

14               the Company was reliant on yet further funding received from Hickory Grove of US

15               $255,000.

16

17       19.     On 20 September 2016 the Company entered into an agreement to sell its assets to

18               Remark pursuant to an asset and securities purchase agreement dated 20 September 2016

19               ("the APA"). Under the APA it was a condition precedent to completion that the
                                                                                                                       i
20              Noteholders enter into joinder and distribution agreements under which they would agree

21              to subordinate their claims to the Company's general body of unsecured creditors.

22              Remark had sought this condition because it wanted to try and preserve the value of

23              Group's trading relationships by ensuring the continued payment of trade creditors prior

24              to any payment being made to the Noteholders.

25


26       20.    Apart from the Appellant, all the other Noteholders agreed to sign the distribution

27              agreement ("the Distribution Agreement"). Under Clause 3.1 (a) of the Distribution

28              Agreement, the Noteholders, other than the Appellant, agreed to subordinate
                                                                                                V Jlkv
29              claims under their Promissory Notes to the claims of the Company's unsecured* - ^

30



         190123 in the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)            m
                                                                                                 Page^WSf '
                                                        Exhibit 1                                            Page 10
     1    21.    The Appellant however refused to sign the Distribution Agreement. It is alleged by the

     2           JOLs that he sought to rely on this in order to create leverage in his ongoing discussions

     3           with Mr Roseman. However, as a result of the lengthy delay in proceeding to completion

 4               of the transaction and the Appellant's continued refusal to sign up to the Distribution

     5           Agreement, Remark unilaterally waived the requirement for Mr Bobulinski to sign the

 6               Distribution Agreement, and proceeded to complete the sale anyway.

 7

 8       22.     Under the terms of the APA, the Company's assets, which principally consisted of its

 9               shares in China SNS (which in turn held FansTang) and any receivables owed by those

10               companies, were sold to the Buyer, which was an outside entity owned and controlled by

11               Remark. In addition, the shares in RAAD, which was outside of the Group, were

12               transferred to the Company on 19 September 2016 for US$10, and then immediately sold

13               by the Company to the Buyer.

14


15       23.     Unlike those of other Noteholders who agreed to subordinate their claims in order to

16               facilitate the sale to Remark, the Appellant's claim for the US$650,000 advanced

17               pursuant to his Promissory Note is not subordinated and ranks pari passu with other

18               unsecured creditors.

19


20

21       24.    The Appellant's company, Global Investment Ventures LLC, also asserted a proof of debt

22              claim for a "finders' fee" of US$250,000 under a fee agreement of 22 May 2016, such

23              claim being admitted to prove in the Company's liquidation in the               amount of

24              US$224,775.

25

26       25.    It follows, therefore, according to the JOLs that the Appellant is already in a better

27              position than other Noteholders by reason of his refusal to sign the Distribution

28              Agreement, even though the relevant Noteholders all held the same class of Promissory

29              Notes and Pledges. In these circumstances, one point which troubles the JOLs' abmfme^
30              claims now asserted by the Appellant is whether it can really be right that he fdihmd ih/
                                                                                                                    \ *
                                                                                                 V'            .)       m\
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                                    %
                                                                                                Page 8 of 98

                                                        Exhibit 1                                       Page 11
 1           effect be able to take advantage of the decision made by other Noteholders voluntarily to

 2           subordinate their claims for the greater good in order to enable the transaction with

 3           Remark to proceed, so as to scoop the pool of remaining assets ahead of ordinary

 4           unsecured creditors and the other Noteholders, as they put it.

 5


 6   26.    Notwithstanding the JOLs' reservations as to this specific point, the Court must

 7           essentially approach the Appeal in the context of both applicable law and relevant facts

 8           only.

 9



10   27.    The Court is informed that the JOLs hold the balance of the proceeds of sale under the

11          APA which, following the payment of professional fees and other liquidation expenses,

12          amount to approximately US$1.91         million, with in excess of US$1.4 million of

13          professional fees and priority liquidation expenses remaining unpaid. This is substantially

14          exceeded by the value of creditor claims submitted by creditors in the liquidation which

15          exceeded US$24 million, with claims totaling US$8,594,742 subsequently having been

16          admitted by the JOLs. The Company is therefore substantially insolvent.

17


18   28.    Closing Written Submissions dated 14 November 2018 have been made on behalf of the

19          Appellants.

20


21   29.    These have been followed by Closing Written Submissions dated 6 December 2018 made

22          on behalf of the JOLs.

23
24   30.    Closing Submissions in Reply were filed and served on behalf of the Appellant on 20

25          December 2018.

26


27   31.    At paragraphs 1-3 of the Appellant's Submissions the Appellant's case is sumnjgjjged

28          thus:
                                                                                                      m
                                                                                                 &        %

                                                                                                          Cl

     190123 In the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)
                                                                                           Page 9 of 98
                                                    Exhibit 1                                      Page 12
 1           "1.     It is clear from the contemporaneous documents and the Appellant's oral

 2                   testimony that the Appellant is entitled to claim $1,625,000 against the Company.

 3                   The Appellant is entitled to claim this sum under cl 3.1. Further or alternatively,

 4                  Mr Roseman promised the Appellant that he would be paid this sum, and the

 5                  Appellant reasonably and foreseeably relied on Mr Roseman's promise. A

 6                  promissory estoppel therefore arises in the Appellant 's favour.


 7           2.      The Appellant's claim against the Company is secured. The Pledge, the Notes,

 8                  and the oral testimony of the Appellant and Mr Roseman make it clear that the

 9                  Company's obligations to the Appellant were intended to be secured. The JOLs

10                  have not contended to the contrary. The Appellant is able to trace the proceeds of

11                  the Collateral into the JOLs ' bank account.

12           3.     The Appellant is also entitled to be paid the legal fees he has incurred in

13                  enforcing the Pledge, which sums are secured by the Pledge. "

14




15   Agreed List of Issues


16   32.    The parties have agreed a List of Issues as follows:

17

18          " Waiver

19

20           1.     Whether the Maturity under Clause 3.1 (Clause 3.1) of the Promissory Notes

21                  (Notes) was waived by the Company and Mr Bobulinski.

22          2.      Whether the conduct of the Company and Mr Bobulinski gives rise to a waiver as

23                  a matter of Californian law.

24          3.      Insofar as the Appellant relies on conduct of Mr Roseman, whether he had

25                  authority to act on behalf of the Company at the relevant time.

26          4.      Whether under the terms of the Notes the waiver needed to be in writing^and^f

27                  so, whether any such requirement was waived.
                                                                                                               cA
28          5.      Whether this is a case ofdoubt, such that there is no waiver.
                                                                                            v
                                                                                                     .:S4


     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                            Page 10 of 98

                                                    Exhibit 1                                        Page 13
     1           6.      Whether, if the Maturity Date under Clause 3.1 was waived, the effect of Clause

     2                   3.1 would have been to convert the Notes to shares (as the JOLs contend) or

     3                   whether Mr        Bobulinski   acquired some         additional/freestanding    claim    to   a

 4                       liquidation preference (as Mr Bobulinski contends).

 5               7.     Assuming       the   Court    determines       that   Mr   Bobulinski   did   acquire     some

 6                       additional/freestanding claim to a liquidation preference, where such claim ranks

 7                      for payment in the Company's liquidation as a matter of Cayman Islands

 8                       insolvency law i.e.

 9                       7.1.     Whether, pursuant to section 140 and section 49(g) of the Companies

10                              Law, any such claim ranks behind ordinary unsecured creditors but ahead

11                              of any amounts due to members/ shareholders/ uany holder of equity

12                              securities" etc.

13                      7.2       Whether, any such claim has a higher ranking than the ordinary position

14                              set out at 5.1 above, whether:

15                              7.2.1.     Secured;

16                              7. 2. 2.   Ranking pari passu with unsubordinated unsecured debt;

17                              7.2.3.     Ranking ahead of unsubordinated unsecured debt; or

18                              7.2.4.     Some other ranking,


19



20         Promissory Estoppel



21              1.      Whether a promise satisfying the requirements of Californian law was made by
22                      the Company that Mr Bobulinski would receive a cash amount of2.5x the
23                      Principal Loan Amount of the Notes or the full amount due under the Notes.

24              2.      Insofar as the Appellant relies on statements ofMr Roseman, whether he had
25                      authority to act on behalfofthe Company at the relevant time.

26              3.      Whether and how the Appellant relied on any such promise.

27              4.      Whether any reliance was foreseeable.

28              5.      Whether the Appellant suffered injury as a result ofany reliance on atyfiUcWf^fCp\
29                     promise.                                                                       iff
                                                                                                      1^     v.    A
                                                                                                                       '))«)
         190123 In the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)
                                                                                                        Page 11 of 98

                                                           Exhibit 1                                               Page 14
 1          6.     Whether the Company is estoppedfrom denying the Claimant's claim.



 2




 3




 4     Security



 5          1.     Whether as a matter of Calfornian law the Pledge reasonably identifies the
 6                 Collateral and ifso to what extent.

 7          2.     Whether there is evidence ofassets falling within the Collateral reasonably
 8                 identified by the Pledge.

 9          3.     Whether any security created by the Pledge attaches to any part ofthe
10                 consideration under the Remark APA, whether the cash proceeds, or the
11                 warrants, or a combination thereof (and, ifso, to which part ofsuch
12                 consideration).

13          4.     Whether, to the extent that liability arises as matter ofpromissory estoppel, such
14                 liabilityfalls with the definition of "Secured Obligations " secured by the Pledge.

15          5.     Whether the Company is estoppedfrom denying it owned the Collateral.

16          6.     Whether the Appellant is a secured creditor of the Company and, ifso, in respect
17                 ofwhat sum; and whether in respect ofhis legal fees. "

18



19   Preliminary Observations


20   33.    In approaching this matter the JOLs inter alia make two comments at paragraphs 50-51

21          of their Submissions:

22

23          "50.   The first point is the burden which rests on a putative creditor who seeks to

24                 overturn the rejection of a proof of debt. As the Court has previously observed, "a

25                 potential creditor must provide satisfactory proof that the creditor's claim is

26                 founded on a real debt" and that the burden rests on the creditor in respect (Re

27                 Ardon Maroon Asia Master Fund, Grand Court, 17 July 2018) at [48] (cijm&

28                 Home and Colonial Insurance Company, Limited [1930] 1 Ch 102 atp. loS^nuH^^

                   latter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                  til I J
                                                                                            Page 12 o

                                                   Exhibit 1                                        Page 15
 1                 Re Van Laun [1907] 2 KB 23). A claim which is based upon tenuous and/or

 2                 inadequate proofwill not succeed (Ibid at [49]). Generally, the Court requires the

 3                 creditor to adduce "satisfactory evidence that the debt on which the proof is

 4                 founded is a real debt" (Ibid at [50]).

 5          51.    The second point is that the starting point for any analysis must be the written

 6                 legal agreements entered into by the parties. It is obvious, and barely needs

7                  saying, that the whole purpose of written legal agreements is to record the

 8                 bargain made between the parties. Amongst other things, this is precisely so that,

 9                 in the event offuture dispute, it is clear what the respective rights and obligations

10                 ofthe parties are

11

12   34.    The Court accepts the apposite relevance of these comments.

13


14   35.    The Court also reminds itself that winding up on the basis of insolvency is a procedure

15          whereby both the assets and the liabilities of a company can be ascertained and fairly

16          addressed. It is a practical process which does justice to the interests of individual

17          creditors' claims.


18


19   The Proof of Debt


20


21   36.    The JOLs describe the position as to proof of debt at paragraphs 34-39 of their

22          Submissions in this manner:


23          "34.   Mr Bobulinski's proof of debt is at [B/2/22-36] (the "Revised Proof"). As the

24                  Court is aware, this was the third proof of debt submitted by Mr Bobulinski

25                 following the submission of the earlier proofs of debt dated 6 October 2016 and 3

26                 November 2016 [B/2/39, B/2/49].


27          35.    Mr Bobulinski 's claim as set out in the Revised Proofcomprises thefollowing],C'            "
                                                                                                                   \
                                                                                                   1 f
                                                                                                  o K


     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                            Page 13 of 98

                                                   Exhibit 1                                         Page 16
     1                    35.1.     US$650,000 (the "Principal Loan Amount") being the sum advanced by
     2                              Mr Bobulinski under the promissory note entered into between the

     3                              Company and the Appellant on 14 April 2015 (as amended on 11 April

     4                              2016) (the "TB Promissory Note") [B/l/1];


     5                   35.2.      US$975,000, being the balance of the 2.5x multiplier which Mr Bobulinski

     6                            claims to be entered to receive from the Company; and


     1                   35.3.    US$140,000 in respect of legal fees claimed by Mr Bobulinski in proving

     8                            his claim.


     9           36.     In addition, Mr Bobulinski claims to be a secured creditor of the Company in

 10                      respect of the above sums under the terms of a pledge agreement dated 15 April

 11                      2015 which accompanied the Promissory Note (the "TB Pledge ") jB/l/2f.


12               3 7.    Both the Promissory Note and the Pledge are governed by Californian law.


13               38.     It is to be noted that in the first two proofs ofDebt submitted by Mr Bobulinski he

14                       did not make any claim to be a secured creditor of the Company. This claim was

15                       only made for the first time in the third Revised Proof submitted in April 2017.

16                       This belated change ofposition has caused the JOLs to approach the secured

17                      creditor claim with some skepticism, as it is clear that despite having the benefit

18                      of legal advice at all material times, it is only relatively recently that Mr

19                      Bobulinski has himself sought to argue that he is a secured, as opposed
                                                                                                to
20                      unsecured, creditor ofthe Company.


21              39.     As the Court is aware, the JOLs have partially admitted Mr Bobulinski 's claim
                                                                                                       as
22                      an unsecured creditor (for US$650,000) and partially rejected it (for the

23                      balance).    They also disagree that Mr Bobulinski is a secured creditor. The

24                      rejection is at j.B/l/226']. "


25       Senior Secured Convertible Promissory Note

                                                                                                               -----
26       37.    It is accepted that the Maturity Date referred to in Clause 3.1 below is intended
                                                                                                 ^ being5
                                                                                                                       'I
27              14 April 2016.                                                                   •( ' :        J
         190123 In the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment
                                                                                       (RMJ)
                                                                                               Page 14 of 98
                                                          Exhibit 1                                       Page 17
     1

 2        38,    Clauses 3 and 4 of the Promissory Note are as follows:

 3


 4               "3.     Conversion; Fractional Shares.


 5                       3.1    Conversion Upon Liquidity Event. Upon the consummation of a Liquidity

 6                              Event on or before the Maturity Date, the Principal Loan Amount shall

 7                              automatically convert into a new class ofpreferred equity securities (the "

 8                              New Equity Securities") of the Borrower at a pre-money as-converted,

 9                              fully-diluted valuation of the Borrower of US$39 million based on using

10                              the treasury method to accountfor all authorized and issued securities, as

11                              of the date of the closing. Such New Equity Securities shall be entitled to

12                              an   initial   liquidation preference,   prior   and   in preference       to   any
13                              distributions to any holder of equity securities, in the amount of two and

14                              one half (2.5) times the aggregate Principal Loan Amount. Thereafter,

15                              such New Equity Securities shall be entitled to participate with the other

16                              equity securities of the Borrower in any remaining distributions in

17                              accordance with the charter documents of the Borrower then in effect

18                              based on the as-converted ownership ofthe Borrower.

19

20                      3.2     Payment Upon Financing. If a bona fide equity financing of the Borrower

21                              is consummated on or before the Maturity Date, then the Borrower shall

22                             pay the Noteholder in cash two and one half (2.5) times the amount of the

23                              Principal Loan Amount on or prior to the Maturity Date. For the

24                              avoidance of doubt, the conversion of a loan (whether originally in the

25                             form of a convertible loan or otherwise) into equity shall not constitute a

26                              "bonafide equityfinancing" for the purposes of this Note.

27

28                      3.3     Conversion after Maturity. If neither (a) a Liquidity Event nor (b) a bona
                                                                                                                 ieSS

29                             fide equity financing of the Borrower has been consummated on or b'efiw

30                              the Maturity Date, then the Principal Loan Amount shall conmyt fnto ^

                                                                                                       1                1
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                Page 1!         3

                                                         Exhibit 1                                              Page 18
 1                          equity securities of the Borrower on terms and conditions to be negotiated

 2                          in good faith by the Borrower and the Noteholder. In addition, upon the

 3                          Maturity Date, each holder of a promissory note payable by the Company

 4                          and issued on or automatically and withoutfurther action by any Creditor

 5                          be deemed to constitute a committee (the "Creditors' Committee"), to

 6                          which certain rights relating to key corporate and operational actions by

 7                          the Company and other rights to be negotiated between the Company and

 8                          the Creditors shall be granted by the Company.

 9

10                  3.4     Mechanics and Effect        of Conversion.    No fractional shares   of the

11                          Borrower 's capital stock will be issued upon conversion of this Note. In

12                          lieu of any fractional share to which the Noteholder would otherwise be

13                          entitled, the Borrower will pay to the Noteholder in cash the amount of the

14                          unconverted principal balance of this Note that would otherwise be

15                          converted into such fractional share.        Upon   conversion of this Note

16                         pursuant to this Section 3, the Noteholder shall surrender this Note, duly

17                          endorsed, the principal offices of the Borrower. The Borrower will, as

18                          soon as practicable thereafter, issue the deliver to the Noteholder, at such

19                         principal office, a certificate or certificates for the number of shares to

20                          which the Noteholder is entitled upon such conversion, together with any

21                          other securities and property to which the Noteholder is entitled      upon

22                          such conversion under the terms of this Note, including a check payable to

23                          the Noteholder for any cash amounts payable as described herein. Upon

24                          conversion of this Note, the Borrower will be forever released from all of

25                          its obligations and liabilities under this Note.

26

27                  4.     Pledee Agreement.

28

29                          The Borrower 's performance of its obligations hereunder is secured by a

30                         firstpriority security in the collateral specified in the Pledge Agreement^J        yI



                                                                                                              fK

                                                                                                       I
     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)                      At
                                                                                            Page 16 of$8^

                                                     Exhibit 1                                      Page 19
 1



 2   39.    It is accepted that in the context of the present facts Clause 3.2 has no applicability and

 3          that it never came into effect.

 4

 5   40.    A Liquidity Event is defined in Clause 1 :

 6


 1           "Liquidity Event" means (a) any consolidation, amalgamation, scheme of arrangement

 8          or merger of the Borrower with or into any other Person or other reorganization in

 9          which the shareholders of the Borrower immediately prior to such consolidation,

10          amalgamation, merger scheme of arrangement or reorganization own less than fifty

11          percent (50%) of the Borrower's voting power in the aggregate immediately after such

12          consolidation, merger, amalgamation, scheme of arrangement or reorganization, or any

13          transaction or series ofrelated transactions to which the Borrower is a party in which in

14          excess offifty percent (50%) of Borrower 's voting power is transferred provided that the

15          foregoing shall not include a bona fide equity financing of the Borrower; or (b) a sale,

16          transfer, lease or other disposition of all or substantially all of the assets of the Borrower

17          (or any series of related transactions resulting in such sale, transfer, lease, or other

18          disposition of all or substantially all ofthe assets ofthe Borrower). "

19


20   41.    However, it is to be noted that the JOLs contend that there was in fact no Liquidity Event

21          as described in Clause 3.1 prior to reaching the Maturity Date.

22


23   42.    Clause 10.3 prescribes that the governing law of the Note, the Pledge Agreement and any

24          claim, controversy, dispute or cause of action (whether in contract or tort or otherwise)

25          based upon, arising out of or relating to this Note, the Pledge Agreement and the

26          transactions contemplated hereby and thereby shall be governed by the Laws of the State

27          of California.
                                                                                                    A

28
                                                                                                             .vt


29   43.    Finally for present purposes Clause 10.11 states:
                                                                                                                   /Sfii

     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                             Page 17 of 98

                                                    Exhibit 1                                           Page 20
     1




     2            "1 0.11.    Amendments and Waivers. No terms ofthis Note may be waived, modified or

     3                        amended except by an instrument in writing signed by both of the parties

     4                        hereto. Any waiver of the terms hereofshall be effective only in the specific

     5                        instance andfor the specific purpose given. "



     6

     7    44.    The JOLs contend in light of the foregoing provisions that under Clause 3.3 there is

 8               requirement for an agreement to be reached between the Company and the Noteholder as

 9               to the terms and conditions of the newly converted shares, and crucially that if there is no

10               such agreement reached and the Maturity Date has passed, the Noteholder will simply

11               have a claim for the repayment of the Principal Loan Amoimt under the Note.

12


13       45.     The JOLs set out this proposition at paragraph 46 of their Submissions, and it is an issue

14               which is central to the resolution of this Appeal.

15


16       46.     The JOLs further state that the terms of the Promissory Notes provide for certain events

17               of default (Clause 8.3). The effect of an Event of Default is that the Principal Loan

18               Amount became due and payable pursuant to the terms of Clause 9 of the Note.

19

20       47.     Events of Default are set out at Clause 8:

21


22               "8.    Events of Default The occurrence and continuance of any of the following shall

23                      constitute an Event ofDefaidt hereunder;

24

25                      8.1     Failure to Pay. The Borrower fails to pay (a) any principal amount of the

26                              Loan when due or (b) any other amount when due and such failureN"^>
                                                                                                                           *A\
                                                                                                                      %

         190123 in the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)                        JJf)
                                                                                                                       %
                                                                                                Page 18 of 98.,..-   |S'
                                                         Exhibit 1                                         Page 21
     1                           continues for thirty (30) Business Days after written notice has been sent

     2                           to the Borrower.

     3                   8.2     Breach of Covenants. The Borrower fails to observe or perform any

     4                           material covenant, obligation, condition or agreement contained in this

     5                           Note or the Pledge Agreement other than those specified Section 8.1 and

     6                           such failure continues for 30 days after written notice to the Borrower;

     7                          provided that an Event of Default shall not be triggered if the Borrower

     8                          disputes the alleged failures in the Noteholder's written notice to the

     9                          Borrower, and such alleged failures shall not constitute an Event of

 10                             Default unless and until the dispute has been resolved in the Noteholder's

 11                             favor in accordance with the procedures setforth in this Note.

12                       8.3    Bankruptcy.

13                              (a)     The Borrower commences any case, proceeding or other action (i)

14                                      under    any     existing      or future    Law        relating   to    bankruptcy,
15                                      insolvency, reorganization, or other relief of debtors, seeking to

16                                      have an order for relief entered with respect to it, or seeking to

17                                     adjudicate it as bankrupt or insolvent, or seeking reorganization,
18                                     arrangement,       adjustment,       winding-up         liquidation,     dissolution,
19                                     composition or other relief with respect to it or its debts or (ii)

20                                     seeking appointment of a receiver, trustee, custodian, conservator

21                                     or other similar official for it or for all or any substantial part of

22                                     its assets, or the Borrower makes a general assignment for the

23                                     benefit of its creditors;

24                              (b)    there is commenced against the Borrower any case, proceeding or

25                                     other action of a nature referred to in Section 8.3 (a) above which

26                                     (i) results in the       entry of an order for relief or any such

27                                     adjudication      or   appointment          or   (ii)     remains       undismissed,
28                                     undischarged or unboundedfor a period of 60 days;

29                                     there is commenced against the Borrower any case, proceeding or

30                                     other    action   seeking       issuance    of a        warrant    of attachment,


                                                                                                                                       \

         190123 In the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)                               %
                                                                                                               Page 19 of 98
                                                                                                                                   •




                                                           Exhibit 1                                                     Page 22
 1                                  execution or similar process against all or any substantial part of

 2                                  its assets which results in the entry of an order for any such relief

 3                                  which has not been vacated\ discharged, or stayed or bonded

 4                                  pending appeal within 60 days fi-om the entry

 5                          (d)     the Borrower takes any action in furtherance of or indicating its

 6                                  consent to, approval of or acquiescence in, any of the acts set

 7                                 forth in Section 8.3 (a), Section 8.3 (b) or Section 8.3 (c)above; or

 8
                            (e)     the Borrower is generally not, or shall be unable to, or admits in

 9                                  writing its inability to, pay its debts as they become due. "

10


11

12   48.     Remedies are dealt with at Clause 9:

13

14           "9.    Remedies. Upon the occurrence ofany Event ofDefault and at any time thereafter

15                  during the continuance ofsuch Event ofDefault, the Noteholder may at its option,

16                  by written notice to the Borrower (a) declare the entire principal amount of this

17                  Note immediately due and payable; and (b) exercise any or all of its rights,

18                  powers or remedies under the Pledge Agreement or applicable Law; vrovided.

19                  however that, if an Event of Default, described in Section 8.3 shall occur, the

20                  Principal Loan Amount shall become immediately due and payable without any

21                  notice, declaration or other act on the part of the Noteholder. In addition to any

22                  amount due hereunder, upon the occurrence of an Event ofDefault, the Borrower

23                  shall reimburse    the   Noteholder for      its reasonable   out-ofpocket costs           of

24                  collections (including reasonable fees of its counsel). "


25   Pledge Agreement

26   48.    Correspondingly there is a Pledge Agreement to secure the payment and performance of

27          all of the Secured Obligations, as referred to above.


28   49.    The Pledge is set out in these terms at Clause 2:                                       IS           'A         M
                                                                                                     KSf •!
                                                                                                                        I    m

                                                                                                                            &/
     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                             Page 20 of 98

                                                     Exhibit 1                                                Page 23
     1            "2.     Pledge. The Pledgor hereby pledges, assigns and grants to the Secured Party as

     2                    primary obligor and not merely as surety, and hereby creates a continuing first

     3                    priority lien and security interest in favor of the Secured Party in and to all of its

     4                    right, title, benefit and interest in and to the following, wherever located, whether

     5                    now existing or hereafter from time to time arising or acquired (collectively, the

     6                    "Collateral").


     7                    (a)    all assets (including intangible assets) of the Pledgor in the United States,

     8                           including without limitation its content library, license agreements, and

     9                           physical assets, such as production equipment. "


 10       50.    As the Court understands it, two specific points are made by the JOLs in relation to this

11               provision. First, the Clause deals with the assets of the Pledgor, which is a Company

12               incorporated in the Cayman Islands. Secondly, the Pledge is specifically restricted to all

13               assets of the Pledgor "/« the United States ", and not otherwise.


14



15       The Function of the Court

16       51.     At this point the Court reminds itself as it did in the Ardon case that an Appeal against the

17               rejection of a proof of debt is to be treated as a de novo adjudication of the creditor's

18               proof, and that the alleging creditor is entitled to rely upon additional evidence in support

19               of its claim.


20       52.    The task for the Court on such an Appeal is to examine the evidence placed before it and

21              to come to a view whether, on balance, and talcing into account the merits of the claim of

22              the creditor whose proof is being considered, the claim has been established and, if so, in

23              what amount: see McPherson's Law of Company Liquidation, 3rd ed., paragraph 12-064.

24       53.    A potential creditor must provide satisfactory proof that the creditor's claim is founded

25              on a real debt. Therefore in the absence of a potential creditor having discharged that

26              burden and duly satisfied the Court upon a balance of probabilities, no legal oblig
ll              would then arise to admit the proof of debt.
                                                                                                                   -fi     "J*
                                                                                                               /
                                                                                                       O
                                                                                                                           cyl
         190123 in the Matter of China Branding Group Limited -fSD 52 of 2016 Judgment (RMJ)            &>.    '"fBayzxt


                                                                                                 Page 21 cfN
                                                          Exhibit 1                                        Page 24
      1     The Fisch Letter


     2      54.     It was subsequent to the original Maturity Date as identified as above
                                                                                           that the following
     3              email letter dated 24 April 2016 was sent to creditors:


     4              "Dear Creditor


     5              China Branding Group Ltd ("Company")


     6             As you may be aware, the Company has issued convertible promissoiy
                                                                                          notes to a number
     7             of third party creditors. As at the date hereof, the Company is unable
                                                                                                 to meet its
     8             obligations under the Notes that have already matured, and anticipat
                                                                                        es not being able to
     9             meet its obligations under the Notes thai are shortly maturing. The Compan
                                                                                              y is unable to
 10                pay its debts as theyfall due.

 11                As a consequence, the Company's Board of Directors ("Board")
                                                                                          has been seeking to
 12                effect a sale of the Company 's business ("Business ") in order to
                                                                                         allow the Business to
 13                continue finding its operation, and maximize returns for the Compan
                                                                                              y's creditors. The
 14                Company 's efforts to effect a sale of its Business, and/or find alternati
                                                                                             ve solutions to the
 15               Company's liquidity issues, are ongoing. The Board intends to revert
                                                                                              back to the
 16               Company's creditors to update them on material developments in
                                                                                       due course. In the
17                meantime creditors are invited to direct any questions or concerns as
                                                                                        to the Company's
18                position to the Board.

19                 Yours faithfully,

20                Jacob A. Fisch

21                For and on behalf of

22                China Branding Group Ltd"

23


24


25        The Evidence of Mr Tony Bobulinski

26



27        55.     In his First Affidavit dated 4 August 2017 Mr Tony Bobulinski states
                                                                                       that he is "a
28                secured creditor" of the Company.


29        56.     At paragraph 2 he states:                                                                        </
                                                                                                                      V   J


                                                                                                               A,         %
                                                                                                               v-a
                                                                                                                          mil

          190123 In the Matter of China Branding Group Limited ~ FSD 52 of 2016
                                                                                Judgment (RMJ)
                                                                                                 Page 22ofW2"~
                                                           Exhibit 1                                        Page 25
     1            "2.     I make this Affidavit in support ofa summons dated 5 July 201 7for an appeal ofa

     2                   partial rejection of a proof of debt. On 19 April 2017 1 lodged an amended proof

     3                    of debt in the winding up of the Company (the Proof ofDebt) claiming the sum of

     4                    US$1,625,000 plus US$140,000 in legal fees (total US$1,765,000). On 14 June

     5                    2017 the Joint Official Liquidators (JOLs) issued a Notice of Rejection which

     6                   staled   that   the   Proof of Debt          had   been   rejected for   the   amount   of
     1                    US$1,115,000.00 (and continued to be admittedfor the balance of US$650,000). "


     8    57.     Then he continues at paragraphs 5-10:


     9            "5.    I have been a business associate of Mr Adam Roseman (Adam), who is the

10                       founder and ChiefExecutive Officer of China Branding Group Limited ("CBG"),

11                       for more than 16 years. Over the years, I invested in a number ofAdam 's business

12                       ventures and I was a shareholder in CBG from the beginning of the company.

13                       Adam and 1 have also been close personalfiends for many years.


14               6.      In the spring of 2015, Adam asked me to provide a bridge loan for CBG for

15                       working capital to supporting its ongoing business operations while CBG

16                       searchedfor a buyer ofthe company.


17               7.     In April 2015, in response to Adam 's request I agreed to lend CBG $500,000 in

18                       exchange for a Senior Secured Convertible Promissory Note (Note) [pages 1 to

19                       11] and corresponding Pledge Agreement [pages 12 to 18]. From the very

20                      beginning of my negotiations with Adam regarding my providing a loan to CBG,

21                      Adam proposed and agreed on behalf of CBG that I would receive a return of two

22                      and a half times (2.5x) the amount of my loan in the event of the anticipated sale

23                      of CBG or other liquidity event, with a liquidation preference based on the timing

24                      offunding by each party (with priority given to those who fundedfirst, which was
                                                                                                                           =


25                      me and Michael Loeb who lent $100,000) if such a sale did not bring in enough

26                      money to repay all the loans. This proposal was set out in an emailfrom AcjprryWTc

27                      me on 3 August 2015 [page 19 to 20].


                                                                                                        1


         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                                      4^
                                                                                                    Page 23 of 98

                                                          Exhibit 1                                           Page 26
 1           8.     In an effort to incentivize CBG to move quickly toward consummating a liquidity

 2                  event (i.e. the sale of CBG), and to provide a remedyfor me in the event there was

 3                  no liquidity event, I insisted on a maturity date deadline in the Note of one year

 4                  from the loan, at which point I could exercise an alternative remedy. The purpose

 5                  of the deadline was to allow my Note to be converted into a large equity interest

 6                  in CBG in the event a liquidity event did not occur or was not on the horizon

 7                  within one year. In accordance with clause 3.3 of the Note, if the sale (or other

 8                  liquidity event) did not happen on or before the maturity date, the principal loan

 9                  amount under the Note would convert into equity securities of CBG on terms and

10                  conditions to be negotiated by CBG and me.


11          9.      Before I executed the Note, Adam assured me in an email dated 8 April 2015

12                  [pages 23] that the notes drafted for me and other investors           "include the

13                  attorneys ' final suggestions on creating protections for the note holders and a

14                  managedprocess controlled by the note holders after a year (disempowering SIG)

15                  if a sale is not complete. " I understand that the maturity date was also added to

16                  other noteholders ' documents after negotiations between CBG and those parties.

17                  I am informed and believe that SIG,        a CBG shareholder, had convertible

18                 preferred stock that was subordinated to my Note.


19          10.     On or around 14 April 2015, I executed the Note and Pledge Agreement to lend

20                  CBG $500,000 and I wired CBG the first $100,000. Over the course of the

21                 following 12 months, I made further wire transfers totaling $650,000.            The

22                  transfers and amounts were confirmed on 19 December 2016 [page 24]. "


23



24   58.    MrBobulinski continues at paragraph 12:


25          "12.   Throughout the beginning of 2016, I was in constant communication with Adam

26                 about his negotiations with Remark. At the end ofJanuary 2016, Adam informed
                                                                                                              "" ^ ""
27                 me, in a WhatsApp exchange on 26 and 28 January 2016, that he anticipation
                                                                                                    §
28                 closing the deal to sell CBG to Remark in 45 days (i.e. mid-March 2016) [p'pge                          A



                                                                                                              •   •-vsr-


     190123 In the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment (RMJ)
                                                                                           Page 24 of 98

                                                   Exhibit 1                                        Page 27
     l                    36]. In February 2016, Adam asked me for additional cash to keep CBG's

     2                    business operating until the sale and I agreed to lend an additional $150,000 to

     3                    CBG on the basis ofAdam 's representation that the sale of CBG was imminent. I

     4                    wired $50,000 towards that additional loan on February 2. A new Senior Secured

     5                    Convertible Promissory Note reflecting the additional loan amount was drafted

     6                    on 1 February 2016 [pages 79 to 88]. "


     7



     8    59.    Then he states at paragraph 1 7 :


     9           "77.     On 11 April 2016, on Adam's request I signed an amendment to my Note

 10                       reflecting the increase in my loan amount from the original loan of $500,000 to

11                       the $650,000 that I had actually loaned to CBG [pages 100 to 101]. Adam told

12                       me, in an email on the same date, that the amended documents were to be

13                       submitted to the Cayman court as proofofour agreement [pages 97 to 99]. "


14



15       60.     He continues at paragraph 20:

16

17               "2(9.   On or around 22 April 2016, 1 had a telephone conversation with Adam about the

18                       fact that the one-year maturity deadline had passed (pursuant to which, under

19                       clause 3 ofthe Note, my Note would have been converted to equity on terms to be

20                       negotiated) but there was no mention from me or from Adam about negotiating

21                       the terms ofsuch a conversion or ofmy surrendering the Note in accordance with

22                       clause 3.4. I discussed getting new a new note in place, but Adam told me that

23                       would be difficult and unnecessary, and repeatedly assured me (and I believe)

24                       that 1 would be paid my 2.5x return in cash upon the close of the sale of CBG to

25                       Remark which he continuously represented as being imminent. "

26

27       61.    Mi- Bobulinsld adds at paragraphs 24 and 25 :                                                  'V#
28                                                                                                             i I i
                                                                                                                   m
                                                                                                                   Q


         190123 In the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)

                                                                                               Page 25 of 98

                                                        Exhibit 1                                        Page 28
     1            "24.     Whenever I expressed any concern, Adam told me no deal could go forward

     2                    without my consent [page 64]. Based on his representations that the sale to

     3                    Remark would close soon and that he had control to make sure I would receive

     4                    the agreed upon 2.5x my loan, I did not initiate any process for or negotiation of

     5                    the conversion my Note to equity securities under the terms ofthe Note. Adam (on

     6                    behalf of CBG) also took no such action in relation to the Note conversion). This

     7                    conduct and the conversations between me and Adam were all inconsistent with

     8                    any enforcement of the maturity deadline and the actions that wouldfollow under

     9                    the terms of the Note. My understanding was therefore that the one-year deadline

 10                       in the Note had been voluntarily waived, as we never engaged in any negotiation

11                        of the terms of the conversion of my Note to equities (which is what would be

12                        required if the deadline had not been waived) and I never took any steps to take

13                        control over CBG's assets as provided in the Pledge Agreement or to block the

14                        sale, based on Adam 's representations that 1 would be paid in full what I was

15                        owed under the Note.

16

17               25.      Given the waiver of the maturity date, under clause 3.1 of the Note the Principal

18                       amount of $650,000 would therefore have been automatically converted into

19                       preferred equity securities with an initial liquidation preference in the amount of

20                       2. 5x the principal (the premium) totaling $1, 625, 000. My understanding was that

21                       I was therefore entitled to 2.5x the aggregate principal amount on the occurrence

22                       of a liquidity event (the imminent sale of CBG). Given my close relationship with

23                       Shing Tao of Remark, if I had thought I would not receive my 2.5x return on my

24                       loan I could have prevented the deal. But I did not do so. "

25

26

27       62.    In addition, he states at paragraph 30:

28

29              "30.     In reliance on the clear, unambiguous and continuous representations from

30                       Adam, the CEO of CBG, I lost the valuable opportunity of exercising control over.



                                                                                                      #057
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)            1



                                                                                                Page 26. of 98   •• *



                                                                                                                  > *R/
                                                          Exhibit 1                                       Page 29 til
                                                                                                         X&A"
      1                    CBG through the conversion of my Note into equity, to block the sale
                                                                                                to Remark
      2                    absent more favorable terms. "

      3

     4

     5     63.     In cross-examination Mr Bobulinslci agrees that he did not take legal advice
                                                                                                and that Mr
     6             Roseman had told him that they were negotiating in good faith.

     7

     8     64.     He says that the sale to Remark was a Liquidity Event and he understo
                                                                                         od that he would
     9             be paid as a creditor.

 10

 11        65.    Nobody had explained to him what convertibility had meant. He had brought
                                                                                            "the Buyei
 12               to the table and because of achieving that he was to be paid his 2 Vz times.

 13



 14        The Evidence of Mr Shing Tao


 15

16         66.    Mr Shing Tao is Chief Executive Officer and Chairman of the Board of
                                                                                       Remark Holdings
17                Inc formerly known as Remark Media Inc.

18

19        67.     He made his Affidavit, dated 23 September 20 1 8, at the request of Mr Bobulins
                                                                                                  ki.
20

21        68 .    At paragraph 5 he states'.

22

23                "5.    As reflected in Remark's 2016 10-K, (a copy of which is exhibited at ST-1)
                                                                                                    CBG
24                       allocated $9,206,000 of the purchase price for CBG to "media content
                                                                                              and
25                       broadcast    rights"   ($2.1   million),      "customer   relationships"   ($3.2million),
26                       "acquired technology" ($2million) and "trade names" ($3. 7million).
                                                                                             Media
27                       content and broadcast rights include the content library and license agreeme
                                                                                                     nts
28                      for distribution of live events. The reference to "media content and broadcas
                                                                                                     t-.
29                       rights" appears to be synonymous with the terms "content library" and
                                                                                               "liceim/y
                                                                                                                          "V
30                       agreements. "                                                                        §ft . '
                                                                                                              Pf
                                                                                                                          ?


                                                                                                              w
                                                                                                                               CO
          190123 In the Matter of China Branding Group Limited -FSD 52 of 2016                                                ,Ci-
                                                                               Judgment (RMJ)
                                                                                                    Page 27

                                                           Exhibit 1                                            Page 30
     1

     2    69.     In cross-examination he contends however that Remark had purchased a business that

     3           had nothing in terms of assets.

     4



     5    The Evidence of Mr Adam Roseman


     6

     7    70.    Mr Adam Roseman's Third Affirmation is dated 8 September 2017, and is made at the

     8           request of the JOLs of the Company.

     9

10       71.     He is a Director and was previously Chief Executive Officer of the Company.
                                                                                                                                   ;

11

12       72.     He states at paragraphs 10-14:

13

14

15               "Funding Issues and the Loan

16

17                   10.        Mr Bobuiinski and I have been business associates for approximately 13

18                              years. We were friends for many years and he invested in a number of my
                                                                                                                               :

19                              business ventures.

20                   11.        As mentioned at paragraph 6 of Bobuiinski 1, in around Spring 2015 I

21                              asked Mr Bobuiinski if he would be willing to provide a bridge loan to the

22                              Company to assist with funding requirements that had arisen. I refer to

23                              Roseman 1 which sets out the details of the liquidity difficulties the

24                              Company was facing between 2015 and 2016.

25                  12.         In summary, as explained at paragraph 16 of Roseman 1, due to the

26                              growth of the Company from 2013 to 2016, it was necessary for the

27                              Company to obtain working capital fi-om multiple sources, as is often the

28                              case with start-up media businesses. As a result, the Company entered into

29                              a number offinancing arrangements with third parties pursuantr 'to the        •


30                              terms of certain promissory notes, which, as referred to at paragraph 18          j
                                                                                                                      isj
                                                                                                                       '?> 0
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                Page 28';am
                                                         Exhibit 1                                      Page 31
     1                           (b) and Tab 5 of Exhibit "AR-1           included a Senior Secured Convertible
     2                           Promissory Note that the Company entered into with Mr Bobidinski, dated

     3                           14 April 2015 (the "Note"). The Note was based on a loan that Mr

     4                           Bobidinski has agreed to provide to the Company in the amount of

     5                           USD$500,000, subsequently increased by VSD$1 50,000 to USD650, 000

     6                           (the "Principal Loan Amount"), and the maturity date for which was 12

     7                           months following the date of the Note. The terms of the original form of

     8                           note were provided by Mr Bobulinski and subsequently further negotiated

     9                           with other investor participants, led by Mr Roche.

 10



 11       Communications with Mr Bobulinski


12

13               13.    1 should mention at the outset that it is unclear to me if the WhatsApp evidence

14                       adduced by Mr Bobulinski is complete. My understanding is that WhatsApp is

15                       unable to save and hold all messages so that after a period of time messages will

16                       be lost. I am therefore unable to confirm what messages were exchanged between

17                      us prior to those provided from page 34 of Exhibit                  "TB-1" onwards. Mr
18                      Bobulinsld,   unlike   any   other   business      associates    of mine,   preferred    to
19                      communicate almost exclusively over the phone and via WhatsApp, with limited

20                      email communication.

21

22               14.    However, before addressing each ofMr Bobidinski 's assertions directly, 1 believe

23                      the following points should be kept in mind when considering his evidence:

24

25                              (a) The assurances that Mr Bobidinski says that I made were assurances

26                                 of intention and/or my attempts to obtain the financial and/or

27                                 commercial outcome for           him    that he      wanted.   They were     not
28                                 assurances ofmy having achieved or obtained those outcomes. During

29                                 this period, I was working under extreme pressure in seeking^tff'Af
30                                 procure and, latterly, assisting the Company 'sjoint official liquiddf&rs              \ v\
                                                                                                        1 s !              S
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                     Page 29 »f%|||i
                                                        Exhibit 1                                               Page 32
      1                                 to achieve a sale of the Company's business and assets, failing which,

     2                                  there would be no prospect of any returns to the           Company's
     3                                  stakeholders. Ultimately, this process was far more prolonged and

     4                                  expensive than I had, or could have, anticipated based on the extensive

     5                                  professional advice I sought and received. In addition, the Company

     6                                  was reliant on third party loans in order to continue trading during

     7                                  this period;

     8

     9                            (b) The prevailing theme of Mr Bobulinski 's communications, implied

 10                                     and/or expressed, was to tell me what was imperative that I secure for

 11                                     him, and if 1 failed he would ensure the sale of the Company would

 12                                     collapse;

 13                               (c)      As the matter progressed, it became necessary for me to respond to

 14                                        Mr Bobidinski in a certain manner in order to defend myself and

15                                         myfamily from his bullying and threatening behavior;

16                                (d)      Remark and their Chief Executive Officer, Mr Shing Tao (who Mr

17                                         Bobulinski describes as his close friend) were used by Mr
18                                         Bobulinski as points of leverage in his threats to destroy the sale

19                                        process if he did not receive what he wanted. However, it is highly

20                                         significant that it was Remark who, at the last minute, and to the

21                                         surprise of myself and Mr Bobulinski,       elected to waive    the
22                                         requirement for Mr Bobulinski to sign the Distribution Agreement

23                                         and Joinder Agreement in order that the         transaction could
24                                        complete without his consent to subordinate his outstanding loans

25                                        to the Company 's unsecured creditors; and

26                                        In my opinion, Mr Bobulinski refused to take any pro-active steps
                                 (e)
27                                        to protect himself and refused to speak directly to the Company's

28                                        other Noteholders, namely Mr Robert Roche and/or Mr Jacob
29                                        Fisch, in order to keep me as a scapegoat if he did not obtain alU%
                                                                                                    •'           ,'r/
30                                        that he wanted out of the transaction.

                                                                                                                 )

                                                                                                                     ''Q
          190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment
                                                                                         (RMJ)


                                                           Exhibit 1                                      Page 33
 1

 2           Whilst Mr Bobulinski did assist with the sale on introducing Remark to the Company, he

 3           was compensated with market sell-side M&A advisor compensation under the Finder 's

 4           Fee Agreement that he negotiated separately with the Company and pursuant to which

 5           he was entitled to a "finder's fee" equal to three and one third per cent of the cash

 6           consideration received by the Company for the sale of its business and assets, in

 7           addition to the amount that Mr Bobulinski received from management's agreement to

 8           assign part of its transaction bonus to him Mr Bobulinski 's rights under this agreement

 9           were separate and distinctfrom his rights arising under the Note. "

10

11

12   73.    He describes various assertions by Mr Bobulinski that he gave Mr Bobulinski assurances,

13          or promised him, that he would receive a two and a half times return on the Principal

14          Loan Amount in cash. He denies that promises were made: reassurances extended only as

15          far as stating that the Remark deal was "on track \

15

17   74.    He emphasises at paragraph 17 that the Maturity Date in the Note had not been waived,

18          but that he could help Mr Bobulinski by transferring to him "a component of my

19          position

20

21   75.    He amplifies the point at paragraph 20:

22

23          "20.    I was also, at this time, working on the basis that I would, in my appointed

24                  position to allocate the management bonus pool, allocate US$100,000 to Mr

25                  Bobulinski out of the management bonuses payable by Remark on completion of

26                  the transaction. This was not money that he was entitled to or that I thought he

27                  was entitled to (whether legally or commercially) but I was responding to his

28                  relentless pressure and threats in trying to secure these monies for him as I was

29                  concerned that if 1 did not, he would destroy the deal and nobody would receive^

30                  anything. I would add that Mr Bobulinski was of course aware that I could notffffr%^


                                                                                                              1 1
     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                            I'iige 31 of 98

                                                    Exhibit 1                                         Page 34
     1                   control all the parties and each of the moving parts throughout the process.

 2                       However, throughout this period, he always appeared more concerned with what

 3                       he wanted, regardless of whether this was what had been agreed between the

 4                       parties and/or whether the terms and mechanics of the documents recorded any

 5                       such agreement.''''

 6

 7       76.    He adds at paragraph 25:

 8

 9              "25.     In summary,    the words that have been characterized by Mr Bobulinski as

10                       assurances or reassurances, promises and               'clear,   unambiguous,   continuous

11                       representations'      were   either     (i)   assurances that I would attempt     or was

12                       attempting to obtain a certain outcome for him that he wanted, or (ii) the latest

13                       updates which he had been asking for and which were clearly subject to change

14                       and a number of rapidly moving parts as the Company's financial position

15                       continued to deteriorate. I believe that Mr Bobulinski was fully aware of this and

16                      also appreciated the competing demands faced by the Company during this time. "

17

18       77.     Mr Roseman also confirms in cross-examination that the money proposed would have

19               come out of his pocket as a contribution "to the pot", as he puts it.

20



21       The Evidence of Mr Hugh Dickson

22

23       78.    Mr Hugh Dickson, who is one of the two JOLs of the Company, provides background

24              evidence in his Fifth Affidavit dated 8 September 2017, and he explains how Mr

25              Bobulinski's claims came to be rejected. For reasons of brevity, it is not proposed to set

26              out at length the contents of Mr Dickson's evidence.

27

28       79.    Mr Dickson states at paragraph 10:

29
                                                                                                                         ii
                                                                                                                      f/A
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                     Page 32 of 98

                                                               Exhibit 1                                       Page 35
     1            "70.      Whilst the JOLs have admitted Mr Bobulinski's proof of debt claim in the amount

     2                     of US$650,000 as the Principal Loan Amount, for the reasons set out in this

     3                     Affidavit, the JOLs have determined that Mr Bobnlinski does not rank as a

     4                     secured creditor of the Company, nor is he entitled to apply a 2.5 times cash

     5                     multiplier to his claim pursuant to the terms ofhis Note. "

     6

     7    80.     In Mr Dickson's Ninth Affidavit dated 19 October 2018, Mr Dickson states as follows at

     8           paragraphs 5-9:

     9

 10              "RAAD Productions, LLC

 11                5.    As set out in father detail in paragraphs 17 to 26 of my fifth affidavit sworn on 8

12                        September 2017 ("Dickson 5"), pursuant to an asset and securities purchase

13                        agreement ("the APA ") completed on 20 September 2016, the Company (acting by

14                        the JOLs) sold such right, title and interest as the Company may have had in, inter

15                        alia, the shares of China SNS Group Limited, Fanstang (Shanghai) Entertainment

16                        Consulting Co. Ltd. and RAAD Productions LLC ("RAAD").

17

18                 6.    Prior to completion of the APA, RAAD was not a subsidiary of the Company and

19                       was in fact owned by three separate shareholders, being Hickory Grove, LLC, The

20                       Hudson      Holdings     Trust   and   Tapirdo     Enterprises,   LLC   (the   "Former
21                       Shareholders"). Based on my discussions with the Company's former Chief

22                       Executive    Officer,   Adam Roseman,         I understand that each of the Former

23                       Shareholders held one third of the equity of RAAD and that Tapirdo Enterprises,

24                       LLC is owned by Mr Roseman 's wife and afamily trust.

25

26                7.     As a condition precedent to completion of the APA, it was agreed that the former

27                       Shareholders would transfer their shares in RAAD to the Company, with the

28                       transfer ultimately taking place on 19 September 2016 pursuant to a Purchase and

29                       Sale Agreement entered into between             (i) the Former Shareholders,   (ii) the

                                                                                                                                   \

                                                                                                                               )       i;

         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)                      'CITS--?*




                                                                                                   Page 33 o

                                                           Exhibit 1                                           Page 36
      1                      Company and (Hi) the JOLs (the "RAAD Transfer Agreem
                                                                                  ent"). A copy of the
      2                      RAAD Transfer Agreement is exhibited at pages 1 to 8 ofExhi
                                                                                         bited "HD-9".
      3

      4                8.    As noted in the RAAD Transfer Agreement, the consideration
                                                                                        payable for the
      5                      Transferred Interest (as defined in the RAAD Transfer Agreem
                                                                                         ent) was US$10.
     6

     1                 9.   As noted in paragraph 5 above, following completion of
                                                                                   the RAAD Transfer
     8                      Agreement on 19 September 2018, the Company's interest
                                                                                   in the RAAD shares
     9                      were ti'ansferred to Remark Media, Inc. ("Remark") pursua
                                                                                      nt to the terms of the
 10                         APA dated 20 September 2018.        The APA did not allocate any share of the
 11                         consideration attributable to the Company's shareholding
                                                                                     in RAAD, or indeed to
 12                         any ofthe assets soldpursuant to the APA. "

 13



 14        The Experts


 15

 16

17         81.    A Memorandum of California Law dated 4 August 20 1 7 has
                                                                           been prepared and submitted
18                by Mr Jeffrey Valle, a qualified and experienced Attorney
                                                                            of the State of California.
19

20         82.    Mr Valle makes the following central propositions at paragra
                                                                              phs 4-5:
21

22                "Legal Argument

23

24                3.        Under California 's well established principles ofwaiver andpro
                                                                                            missory estoppel,
25                          Mr Bobnlinski is entitled to the full 2.5x return on his loan
                                                                                          of US$650,000
26                          (US$1,625,000), and he is secured for the full amount
                                                                                  pursuant to the Pledge
27                          Agreement.

28                                                                                                               1?^
                                                                                                                  &
29                Waiver
                                                                                                                  \*2
                                                                                                                 \ I I
30
                                                                                                          .     • /m
          190123 In the Matter of China Branding Group Limited - FSD
                                                                     52 of 2016 Judgment (RMJ)
                                                                                                 Page 34 of 98

                                                           Exhibit 1                                          Page 37
     1            4.      The maturity date under the Note was indisputably waived, as evidenced by the

     2                   parties ' conduct and contemporaneous statements. Neither Bobulinski nor China

     3                   Branding Group (CBG) took any action in relation to the conversion of Mr

     4                   Bobulinski 's loan amount to equity under Section 3.3 of the Note which is what is

     5                   mandated to occur upon the maturity date. Neither party treated the Note as

     6                   converted, Mr Bobulinski did not surrender his Note, the parties engaged in no

     7                   negotiations of the terms of the conversion - all of which would have occurred

     8                   had the maturity date not been waived. Instead, consistent with Section 3. 1, Adam

 9                       Roseman repeatedly told Mr Bobulinsld he would get his 2.5x return and assured

10                       him the pending sale to Remark would accomplish the parties ' agreement. Under

11                       Section 3.1 of the Note, because the maturity date was ignored and waived, Mr

12                       Bobulinski 's principal loan amount of $650,000 converted to a preferred equity

13                      position with a 2.5x liquidation preference upon the liquidity event of the sale of

14                       CBG's assets to Remark. "

15

16       83.     He proceeds to explain waiver in general terms at paragraph 5:

17

18               "5.    It   is well established under California law that waiver is an intentional

19                      relinquishment of a known right and it may be implied through conduct

20                      manifesting an intention to waive. Gould v. Corinthian Colleges, Inc., 192 Cat

21                      App. 4th 1176, 1179 (2011) (acceptance of benefits is conduct that supports a
22                      finding of waiver). Thus, a waiver may occur as the result of acts which are so

23                      inconsistent with an intent to enforce the right as to induce a reasonable belief

24                      that such right has been relinquished. Crest Catering Co. v. Superior Court of

25                      Los Angeles Cty., 62 Col. 2d 274, 278 (1965) (conduct waived privilege against

26                      disclosure of tax documents). See also, Biren v. Equality Emergency Medical

27                      Group, 102 Col. App. 4th 125, 141 (2002) (where shareholder "behaved in a
28                      manner antithetical" to written approval provision, the provision was waived);

29                      Old Republic Ins. Co. v. FSR Brokerage, Inc., 80 Cal. App. 4th 666, 678-79j(2000)
                                                                                                                    J*
                                                                                                                     '\
30                      (conduct established waiver ofjury trial; Hennefer v. Butcher, 182 CalfApp 3d                \ \
                                                                                                                    a m
                                                                                                                    im


         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                Page 35 of 98

                                                        Exhibit 1                                         Page 38
     1                    492, 503 (1986) (waiver of contractual right "may properly be implied from

     2                    conduct which is inconsistent with the exercise of that right. ")

     3

     4    84.     At paragraph 6, Mr Valle relies upon the following assertions:

     5

     6            "6.    Both Mr Bobulinski 's and Mr Roseman 's conduct just before the Maturity Date

     7                   and in the days and months thereafter demonstrate that the parties waived the

     8                   maturity deadline. Since neither a Liquidity Event nor an equity financing had

     9                   been consummated by the maturity date, if the maturity date were going to be

 10                      enforced CBG and Mr Bobulinski would have begun negotiations on the terms of

 11                      the conversion of the Loan into equity securities as provided under Section 3.3.

 12                      That did not occur. Instead, Mr Roseman repeatedly and continuously assured Mr

 13                      Bobulinski that his interests were protected and he would get his 2.5x return,

14                       which was provided under Section 3.1. Indeed, the communications between Mr

15                       Roseman and Mr Bobulinski and their actions make clear that no one intended to

16                       enforce the April 15, 2016 deadline or the conversion process.

17                           •   In March 2016, a Letter of Intent had been signed by Remark, and Mr

18                               Bobulinski continued to wire funds to CBG in March 2016 under the Note.

19                               (TB Affidavit at 13.)

20                          •    As of 2 April 2016 Mr Roseman promised Mr Bobulinski he was getting

21                               his 2.5s return on his capital investment.

22                          •    On 11 April 2016 - just four days before the Maturity Date - at Mr

23                               Roseman 's request, Mr Bobulinski signed an amendment to his Note and

24                               Pledge Agreement refecting the increase in the loan amount from the

25                               original loan of $500,000 to the $650,000 that he actually loaned to CBG.

26                               If the maturity date was going to be in effect there would have been no

27                               reason for Mr Bobulinski to sign that amendment.

28                          •    On 13 April 2016, Mr Roseman told Mr Bobulinski that he expected the

29                               Remark deal would be funded and closed on May 10, less than on^moMJQ^

30                               away.
                                                                                                             --v.


                                                                                                                 \'o*
                                                                                                fC"-                %


                                                                                                                 "/^i
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                Page 36V0'fc9&

                                                          Exhibit 1                                       Page 39
 1                       •   After the Maturity Date had passed in April 2016. The parties did not

 2                           discuss or initiate the process in relation to the conversion of Mr.

 3                           Bobulinski 's Note to equity securities under Section 3.3 because both

 4                           parties anticipated the sale of CBG would happen within a few weeks and

 5                           Mr. Bobulinski would be paid as agreed. Nor were any rights to key

 6                           corporate   and operational actions granted to      Mr.   Bobulinski as         a

 7                           "Creditor" pursuant to Section 3.3. Nor was Mr. Bobulinski asked to

 8                           surrender his Note in exchange for share certificates pursuant to Section

 9                           3.4. The sale process ended up taking longer than anticipated, but Mr.

10                           Bobulinski reasonably believed that the maturity date was waived, and all

11                           of the conduct and statements fi-om Mr.        Roseman and CBG were

12                           consistent with this understanding and inconsistent with an intent to

13                           enforce the maturity date.

14                      •    Instead, Mr. Bobulinsld helped facilitate the sale to Remark by, among

15                           other things, meeting with a SIG representative in an attempt to get its

16                           support for the deal and negotiating a reduction of the fee CBG owed its

17                           investment banker. If the maturity date had passed, this would not have

18                           been in his interest and he would have taken steps to block the sale to

19                           Remark.

20

21          In sum, the conduct of the parties was antithetical to the terms of Section 3.3 of the Note

22          (the Maturity Date and negotiated conversion rights) and clearly demonstrates the

23          parties ' intent to waive those terms. "

24

25   85.    He deals with promissory estoppel at paragraph 7:

26

27          "7.     California has     adopted the     Restatement Second of Contracts doctrine            of

28                  promissory estoppel: "A promise which the promisor should reasonably expect to

29                  induce action or forbearance on the part of the promise... and which does induc@fff*%

30                  action or forbearance is binding if injustice can be avoided only by enforcement                :/
                                                                                                                         ^-4
                                                                                                    CJ>
                                                                                                o    f,
                                                                                                If                       m
     190123 In the Matter of China Branding Group Limited ~ FSD 52 of 2016 Judgment (RMJ)
                                                                                                          4.s?
                                                                                            Page S7of98%_r|V
                                                       Exhibit 1                                          Page 40
      1                     of the promise. " Kajima/Ray Wilson v.          Los Angeles County Meti-opolitan
      2                     Transportation Authority, 23 Cat 4th 305, 310 (2000) citing Rest. 2d Contracts,
      3                    section 90. "

     4

     5      86.    Then at paragraph 9 Mr Valle summarises the elements:

     6

     7             "9.     The elements of a promissory estoppel claim are (1) a clear
                                                                                       promise and
     8                     unambiguous in its terms; (2) reliance by the party to whom the promise
                                                                                                   is made;
     9                     (3) the reliance must be both reasonable and foreseeable;
                                                                                     and (4) the party
 10                        asserting the estoppel must be injured by his reliance. Id. At p. 901.
                                                                                                  The contract
 11                        measure of damages applies to claims based upon promiss
                                                                                  oiy estoppel. See
 12                        Cooper v. State Farm, 177 Cat. App. 4th 876, 888 (2009) ("jDJamages [are]
 13                       measured by the extent of the obligation assumed and not performed.
                                                                                              ")
 14

 15        87.     In essential terms Mr Valle contends that both before and after
                                                                                   the Maturity Date, Mr
 16               Roseman repeatedly promised Mr Bobulinski that he would receive
                                                                                  an agreed upon 2.5x
17                return on his loan on the sale of the Company to Remark and
                                                                              that in reliance on the
18                unequivocal promise Mr Bobulinski "waived his rights under Section
                                                                                     3.3 of the Note that
19                allowed him to negotiate the terms and conditions of the convers
                                                                                   ion of his loan into
20                equity securities and obtain the right to make key operational decision
                                                                                          s" (paragraph 12).
21

22        88.     He further claims that the reliance was reasonable and foreseeable.

23

24        89.     He then proceeds to state that Mr Bobulinski is a secured creditor
                                                                                     in the Collateral
25                previously described and indeed that he holds the only security interest
                                                                                           in the Collateral,
26                such that he is entitled to have his claim paid in full from the proceed
                                                                                           s of the Collateral.
27

28        90.     Mr Valle also contends in paragraph 45 that Mr Bobulinski is entitled
                                                                                        to claim the full
29                amount of his legal costs "pursuant to section 9 of the Promissory
                                                                                     Note and secern
30                the Pledge Agreement. "                                                                               -0,
                                                                                                      f                 *4


                                                                                                      \
                                                                                                       V
          190123 In the Matter of China Branding Group Limited -FSD 52
                                                                       of 2016 Judgment (RMJ)
                                                                                                   Pane 38 (if 98
                                                           Exhibit 1                                          Page 41
     1

     2    91.     An additional Report dated 1 September 2017 has been prepared by Mr Valle, in which

     3            he sets out his professional background and experience.

     4

     5    92.    At paragraph 3.1 he takes issues with a particular aspect of Mr Dosker's opposing

     6           Report:

     7           "3.1      The Terms of the Note Do Not Preclude Waiver: The Dosker Report states that

     8                     there could not have been a waiver ofthe maturity date without a writing, citing a

     9                     clause in the Note that states that no term of the Note may be waived or modified

 10                      except by a writing signed by the parties. (Dosker Report at p. 81-83) California

11                       law is clear that even where a contract states it cannot be modified except by a

12                       writing, that provision itself can be waived by conduct inconsistent with the

13                       enforcement of the provision, just as the maturity date was waived by conduct of

14                       both parties so inconsistent with the enforcement of the maturity date rights as to

15                       induce a reasonable belief that such rights have been waived. See e.g.        Wind
16                      Dancer Prod. Grp. V. Walt Disney Pictures, 10 Cal. App. 5th 56,78, 80 (2017)
17                      ("The law is clear, however, that notwithstanding a provision in a written

18                      contract that expressly precludes oral modification, the parties may, by their

19                      words or conduct, waive the enforcement of a contract provision if the evidence

20                      shows that was their intent"); MicroTechnologies, LLC v. Autonomy, Inc., 2017

21                      WL 1848470, at *16 (N.D. Cal. May 8, 2017) ("California law recognizes that

22                      parties may impliedly waive or modify responsibilities under a contract through

23                      conduct, even where the contract includes a clause requiring any modification to

24                      be in writing. "); Epic Med. Mgmt., LLC v. Paquette, 244 Cal. App. 4th 504, 512
25                      (2015) ("As a general ride, if a contract provides that a writing is necessaiy to

26                      amend it, the parties may, by their conduct, waive such a provision). "

27

28       93.    He continues at paragraph 3.2 and 3.3:

29


                                                                                                          /



         190123 In the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment (RMJ)

                                                                                               Page 39 of 98

                                                         Exhibit 1                                       Page 42
     1           "3.2    The Execution of an Amendment Does Not Preclude Waiver: Mr. Dosker asserts

     2                   that the fact that Mr. Bobalinski signed an amendment to the Note and Pledge

 3                      Agreement precludes a finding that the parties waived the maturity date because

 4                       ifthe parties intended to waive the maturity date there would have been no reason

 5                      for Mr. Bobulinski to sign that amendment without causing that amendment to

 6                       change the maturity date. (Dosker Report at p. 82.) I disagree. Mr. Bobulinski

 7                      says that he signed the Amendment because Mr. Roseman told him he needed it

 8                      for the Cayman Court.

 9               3.3    Mr. Bobulinski signed the Amendment relying on Mr. Roseman 's assurance that

10                      Mr. Bobulinski 's interests were protected and he would get his 2.5x return under

11                      Section   3.1 of the Note. The requested Amendment was signed just four days

12                      before the maturity date of 15 April 2016 because Mr. Roseman said he needed

13                      the document to file in the Cayman Court (TB Affidavit at 1 7). Thereafter, Mr.

14                      Roseman assured Mr. Bobidinski the Remark deal would be closed soon, the

15                      parties did not discuss or initiate the process in relation to the conversion of Mr.

16                      Bobulinski 's Note to equity securities under Sections 3.3 and 3.4, and Mr.

17                      Bobulinski helpedfacilitate the sale to Remark. "

18

19       94.    He goes on to contend in paragraph 3.6 that since the waiver of the Maturity Date is

20              demonstrated by the conduct of both parties, the elements of mutual waiver are satisfied.

21

22       95.    He takes issue also with the assertion of Mr. Dosker, to the effect that as Mr. Valle

23              contends the focus is not on whether the promise in promissory estoppel is clear and

24              unambiguous but rather whether it is reasonable for the promisee to rely on the promise

25              (paragraph 4.2). This seems to the Court to be a little disingenuous.

26

27       96.    In any event, he states apparently in the alternative that the alleged statements made by

28              Mr. Roseman to Mr. Bobulinski are sufficiently definite to be considered clear and

29              unambiguous promises under California law.

30


                                                                                                                   /<s&'

         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)             N
                                                                                                Page 40 of 98

                                                        Exhibit 1                                        Page 43
      1     97,     With regard to the status of RAAD, he asserts at paragraph
                                                                               5.3 as follows:
      2

      3             "According to CBG's Consolidated Financials as of
                                                                      December 31, 2015 and the
      4             Secretary of State filing as of December 2014, those assets
                                                                                were held by CBG's United
      5             States affiliate, RAAD Productions LLC, of which Mr. Rosem
                                                                               an was the sole member or
      6             manager. Under California law, a pledge by a parent ofasse
                                                                               ts held by its affiliated entity
     7             is enforceable where the Pledger is also an officer of the
                                                                              affiliated entity is enforceable
     8             where the pledger is also an officer of the affiliate
                                                                         d entity, thus creating an implied
     9             consent. See, e.g., Wachovia Bank Nat 'I Ass'n v. WL
                                                                        Homes, LLC (In re WL Homes,
 10                LLC), 534 Fed. Appx. 165 (3d Cir. 2013); K.N.C. Wholes
                                                                          ale, Inc, v. AWMCO, Inc., 56
 11                Cal. App. 3d 315, 318-19 (1976). Moreover, under princip
                                                                           les of estoppel, CBG, having
 12                asserted that it owns these assets in the Pledge Agreement,
                                                                               should not be heard to argue
 13                otherwise. See San Diego Man. Credit Union v. Smith, 176
                                                                            Cal. App. 3d 919, 922-23, 222
 14                Cal. Rptr. 467, 468 (Ct. App. 1986) ("Whenever a party
                                                                          has, by his own statement or
 15                conduct, intentionally and deliberately led another to
                                                                          believe a particular thing true and
 16                to act upon such belief, he is not, in any litigation arising
                                                                                 out of such statement or
17                 conduct, permitted to contradict it. ") "

18

19         98.    Mr. Mark C. Dosker is likewise a qualified and experie
                                                                         nced attorney of the State of
20                California.

21

22         99.    His legal position is found in a Report dated 1 Septem
                                                                         ber 2017. In his Executive
23                Summary he states inter alia:

24

25                "Based on clear California law,         the Appeal seeking establishment of a claim of
26                US$1,625,000 should be denied. No waiver has occurred
                                                                        under California law. And the
27                requirements of California law on promissory estoppel
                                                                        have not been met. Accordingly, a
28                court applying California law would view Mr. Bobidinski
                                                                          as a creditor with a claim
29                US$650,000.
                                                                                                  i'C-



                                                                                                  o \.
                                                                                                           •V,.


          190123 In the Matter of China Branding Group Limited ~                                         V
                                                                 FSD 52 of 2016 Judgment (RMJ)
                                                                                                 Page 41          sr

                                                               Exhibit 1                                          Page 44
     1            A Court applying California law would not view Mr. Bobulinski as a secured creditor as

     2            to any portion of the Principal Loan Amount of US$650, 000. His only potential security

     3            interest would have been as to the identifiable proceeds (if any) of the sale of the

     4           following assets (if any) of CBG which were located "in the United States" when CBG

     5            entered   liquidation:   "content   library",          "license   agreements",   and    "production
     6            equipment". But a court applying California law would conclude that there are no such

     7            identifiable proceeds;     and in   the    alternative,      that Mr.   Bobulinski has      not   met
     8           requirements of California law to show the existence ofany such identifiable proceeds

     9

10

11        100.   Mr. Dosker proceeds to endorse the position taken by the JOLs:

12

13               "Analysis under California Law.

14               The parties to the Senior Secured Convertible Promissory Note ("Note") are China

15               Branding Group Limited ("CBG") and Mr. Tony Bobulinski. The parties agreed that the

16               Note is governed by California law. Appeal at Exhibit TB-1 Page 7 of 243 at Section

17               10.3.

18               In the February 201 7 Notice of Rejection ofProof ofDebt, the Joint Official Liquidators

19               ("JOLs ") stated, inter alia, as follows:

20               "The total principal claimed in the proof of debt is calculated on the basis that a

21               multiplier of 2.5 times should apply to the Principal Loan Amount, amounting to a total

22               claim amount of US$1,625,000. For the reasons set out below, the JOLs do not accept

23               that the multiplier will apply in these circumstances.

24               The JOLs have determined that such a claim would only be valid if the conditions set out

25               in clause 3.2 of the Note (Payment Upon Financing) were satisfied. Clause 3.2 of the

26               Note provides as follows:

27               'If a bona fide equity financing of the Borrower is consummated on or before the

28               Maturity Date, then the Borrower shall pay the Noteholder in cash two and one half (2.5)

29               times the amount of the Principal Loan Amount on or prior to the Maturity Date.

30               equity financing was obtained by the Company prior to the Maturity Date of themptp                                %
                                                                                                                              "X

                                                                                                                    O
                                                                                                                    rfi\
         190123 /n the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                         Page 42 of 98

                                                             Exhibit 1                                              Page 45
      1             (being 14 April 2016) as envisaged by clause 3.2. Further, no
                                                                                  Liquidity Event took place
      2            prior to the Maturity Date as envisaged by clause 3.1, for
                                                                              the purpose of converting the
      3            Principal Loan Amount into a new class ofpreferred equity
                                                                             securities. Therefore, neither
      4            clauses 3.1 nor 3.2 have any application in these circumstances.

     5

     6             Clause 9 (Remedies) of the Note further provides that 'if an Event
                                                                                      of Default described in
     7             section 8.3 shall occur, the Principal loan Amount shall
                                                                            become immediately due and
     8             payable without any notice, declaration or other act on
                                                                           the part of the Noteholder'
     9             (emphasis added).

 10                The written confirmation given by the Company to its creditor
                                                                                 s that it was unable to pay
 11                its debts as they became due constituted an Event ofDefault
                                                                               under section 8.3 (e) of the
 12                Note. Accordingly, the provisions of clause 9 of the Note were
                                                                                  engaged with effect from
 13                the date of that confirmation on 24 April 2016, following which,
                                                                                    the Principal Loan
 14                Amount became due and payable. Clause 9 does not provide
                                                                            for any multiplier to be
 15                applied in such circumstances. "

 16               A court applying California law would reach the same conclus
                                                                               ions regarding the Note as
17                stated above by the JOLs. This memorandum now turns to
                                                                         address issues of California
18                law pertinent to deciding the Appeal. "

19

20         101.   He goes on to state that the circumstances in this case do not
                                                                                 establish any waiver. He
21                appears to accept that parties may by their conduct waive
                                                                            "no unwritten M'aiver" clause,
22                but that here as a matter of California law the evidence fails
                                                                                 to show that waiver was the
23                parties' intent.

24

25        102.    He proceeds to place emphasis on the principle that it is a
                                                                              fundamental requirement of
26                California law that the whole of a contract is to be taken togethe
                                                                                     r, so as to give effect to
27                every part of it, if reasonably practicable, each clause helping
                                                                                   to interpret the other.
28

29        1 03.   He further comments:

30




          190123 In the Matter of China Branding Group Limited - FSD 52
                                                                        of 2016 Judgment (RMJ)
                                                                                                   Page 43 of 98

                                                            Exhibit 1                                        Page 46
     1             "In addition, in Spellman v. Dixon, (1967) 256 Cal. App. 2d 1, 5, 63 Cal. Rptr. 668, 668,
 2                 671, the court held that a valid waiver mast be a clear expression made with fall

 3                 Icnowledge of the facts and an intent to waive the right; doubtful cases will be decided

 4                 against the waiving party. See, e.g., Perini v. Perini, (1964) 225 Cal. App 2d 399, 37 Cal.

 5                 Rptr. 354; Greninger v, Fischer, (1947) 81 Cal. App 2 d 549, 554, 184 P. 2d 694. "

 6

 7        1 04.   The issue for the Court in these proceedings would therefore be whether there was a clear

 8                expression of waiver made with full knowledge of the facts and an intent to waive.

 9                Anything falling short of that standard would thus be insufficient.

10

11       105.     With regard to the promissory estoppel argument, Mr. Dosker proceeds as follows:

12

13                "Promissory Estoppel.

14

15                Regarding a cause of action for promissory estoppel, California courts have stated that

16                 "to prevail on this claim, [a] plaintiff must prove (1) a promise clear and unambiguous

17                in its terms; (2) reliance by the party to whom the promise is made [;] (3) his reliance

18                must be both reasonable andforeseeable [;] and (4) the party asserting the estoppel must

19                be injured by his reliance. Garcia v. World Sav., FSB, (2010) 183 Cal. App. 4th 1031,

20                1037. The facts of the cases cited by Mr. Bobulinski's counsel are readily distinguished-

21                for example, inMoncadav. W. Coast Quart Corp., (2013) 221 Cal. App. 4th 768, 780, the
22                employer offered and later confirmed repeatedly in writing that it would pay a bonus to

23                the employees if they remain employed by the company during its sale process and the

24                employees,   in reliance of such promise,      missed other professional and residential

25                opportunities.

26                In the present case, CBG has never made a clear and unambiguous promise to pay a 2.5x

27                return to the creditor -although this is a key requirement of California law before the

28                doctrine ofpromissory estoppel might apply. See, e.g., State Ready Mix, Inc. v. Moffatt &

29                Nichol, (2015) 232 Cal. App 4th 1227 (concrete subcontractor, sued by a g&
30                contj-actor for breach of contract and warranty after concrete failed to pern
                                                                                                        £
                                                                                                                         l

                                                                                                        s--'
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                         if
                                                                                                Page 44        ys
                                                                                                               9o


                                                         Exhibit 1                                             Page 47
      1             required, could not maintain a promissory estoppel claim for
                                                                                 equitable indemnification
      2             against an engineer based on the engineer's alleged review and
                                                                                   approval of concrete mix
      3             design, as there was no clear and ambiguous promise from the
                                                                                 engineer even though he
      4            approved the concrete mix design; the approval , without
                                                                            any active offer, did not
     5             constitute a clear and unambiguous promise). The facts of the
                                                                                 present case are even
     6             further from showing an ambiguous promise than were the facts
                                                                                 in the State Ready Mix
     7             case.


     8             In the present case, based on all information about communication
                                                                                     s provided by both Mr.
     9             Bobidinski and Mr. Adam Roseman, CBG's ChiefExecutive Officer,
                                                                                  it is clear that CBG
 10                did not make a clear promise unambiguous in its terms regardi
                                                                                 ng a 2.5x return in cash
 11                after the maturity date. Indeed, the available information and
                                                                                  evidence shows that what
 12                Mr. Roseman allegedly said was not clear about whether
                                                                          a 2.5x return (or some other
 13                amount) might be paid on terms different than provided for
                                                                              in the Note, what those
 14                different terms might be, when it might be paid, on what conditio
                                                                                     ns it might be paid, and
 15                indeed who - CBG or Mr. Roseman personally - might pay it.

 16               Moreover, it was not foreseeable to CBG that Mr. Bobidinski
                                                                              would reasonably rely on
17                what Mr. Bobidinski claims he perceived to be a "promise" resultin
                                                                                     g in him waiving his
18                conversion rights because CBG was not even aware that Mr. Bobulin
                                                                                    ski had purportedly
19                waived his conversion rights.

20                In addition, Mr. Bobidinski knew that CBG was in liquidation
                                                                               under the JOLs at certain
21                times pertinent to this matter, and therefore for that addition
                                                                                  al reason he could not have
22                reasonably relied on Mr. Roseman then having the authority
                                                                             to bind CBG nor could it
23                have been foreseeable to CBG that Mr. Bobulinski was so relying.
                                                                                  "
24

25        106,    Mr Dosker proceeds with this comment:

26

27                "Applying California law, the alleged fact that Mr Roseman promise
                                                                                     d that he personally
28               would pay Mr. Bobulinski if necessary readily shows that
                                                                          at least two of the required
29               elements ofpromissory estoppel are not met under California
                                                                             law. First, there was no_



                                                                                                                     4%
                                                                                                                     %
          190123 In the Matter of China Branding Group Limited - FSD 52                               <
                                                                        of 2016 Judgment (RMJ)
                                                                                                 Page 45 of 98   ^

                                                          Exhibit 1                                        Page 48
      1              clear promise by CBG unambiguous in its terms.
                                                                    Second,              Mr Bobulinski did not
      2              reasonably rely on what he claims was a promise by CBG.
                                                                             "
      3

      4     107,     Mr. Dosker notes that there is an apparent error in
                                                                         the Pledge Agreement, identifying
     5               China Branding Global Limited as a party rather than
                                                                          China Branding Group Limited.
     6

     1      108.    Assuming this to be simply an inconsequential error, he
                                                                            turns to the question of the extent
     8              of th.e secured interest:

     9              "The Pledge Agreement defines the "Collateral"
                                                                   as "all assets (including intangible
 10                 assets) of the Pledgor in the United States, includ
                                                                        ing without limitation its content
 11                 library, license agreements, and physical assets, such
                                                                           as production equipment. " Appeal
 12                 at Exhibit TB-1 Page 13 of243 at paragraph 2 (a).

 13                 But California's statutoiy enactment of the Uniform
                                                                         Commercial Code ("UCC") in the
 14                 California Commercial Code requires that, for purpos
                                                                         es ofpledging a security interest, a
 15                 description of collateral must reasonably identify what
                                                                            is described as the collateral
 16                 Section 9108 (c) of the California Commercial Code specifi
                                                                               cally states that a description
17                  of collateral as "all the debtor 's assets " or "using
                                                                           words of similar import does not
18                 reasonably identify the collateral. " Cal. Comm. Code
                                                                         9108 (c).
19                 Such a statutorily insufficient general description is used
                                                                               in the Pledge Agreement as to
20                 part of the collateral A court applying California law
                                                                            would find the description in the
21                 Pledge Agreement insufficient insofar as it refers to
                                                                         "all assets (including intangible
22                 assets")   and   "physical   assets".   Accordingly,   under   California   law,    the        Pledge
23                 Agreement would not be effective to attach and enforce
                                                                           a security interest as to "all
24                 assets" or the unspecified "physical assets Cal. Comm. Code 9108 (c).
25                 But a court applying California law would find the
                                                                      remainder of the collateral
26                 description to be sufficient to attach to the following
                                                                            relatively specifically identified
27                 assets (if any) "of Pledgor" which were located
                                                                      "in the United States". The "content
28                 library", the "license agreements", and the "produ
                                                                      ction equipment", See e.g., In re
29                 Sport Shack, 383 F. Supp. 37 (N.D. Cal. 1974); Genger v.
                                                                            Albers, (1949) 90 CdKfipfi

                                                                                                  fts        ••      -   \     1
                                                                                                      ?. I

          190123 In the Matter of China Branding Group Limited
                                                               - FSD 52 of 2016 Judgment (RMJ}

                                                                                                      PageWsfSS

                                                             Exhibit 1                                               Page 49
     1             52; Pacific States Sav. & Loan Co. v. Hoffman, (1933) 1334 Cal. App. 604, 25 P. 2d

     2             10007.

     3             To the extent that any     "content library",      license agreements" and/or    "production
     4             equipment" existed but were not located "in the United States" as of the date the JOLs

     5             took control of CBG, or were assets of a subsidiary or affiliate of CBG rather than of

     6             CBG, they are not within the definition of "Collateral" and under California law the

     7             security interest created by the Pledge Agreement does not apply to such "content

     B             library",   "license agreements" and/or "production equipment". Accordingly, a court

 9                 applying California law would not recognize a security interest in such assets. "

10

11        1 09.    He also appears to question whether in terms of tracing Mr. Bobulinski has submitted any

12                 detailed evidence establishing identifiable proceeds of Collateral.

13

14        110.    In Mr. Dosker's further Report dated 1 October 2018 he provides details as to his

15                professional background and experience.

16

17       111.     He reiterates an eai-lier point that by executing the amended Note the parties reaffirmed

18                the uno unwritten waiver" term of the Note at the same time, when Mr. Bobulinski's

19                counsel nonetheless claims in this matter that there was an unwritten waiver occurring.

20

21       112.     Returning to the burden of proving promissory estoppel he states:

22

23                "Regarding the Valle Report at paragraphs 4. 2 through 4. 6, it is suggested there that Mr.

24                Bobulinski need not prove that CBG made a "promise clear and unambiguous in its

25                terms" (notwithstanding Garcia) but rather merely a "promise" and that that somehow

26                makes a difference here. I note several points in view of that suggestion.

27                First, if the party with the burden under California law (Mr. Bobulinski) cannot prove a

28                clear and unambiguous promise then he cannot prove a promise for purposes of

29                promissory estoppel as against CBG. As the            Valle Report itself acknowledges.fi^ffr^^

30                paragraph 4.1, the alleged "promise" may have been merely that Mr. Roseman Jf&iild '
                                                                                                                         -\ Y1   a i

         190123 /n the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment (RMJ)
                                                                                                   Page 47 o      gJP

                                                          Exhibit 1                                            Page 50
 1           "try to obtain the premium for" Mr. Bobulinski. And as I observed in my September 1,

 2           2017 Report, the evidence clearly shows that Mr. Bobulinski testifies that on or around

 3           22 April 2016 (after the Note's maturity date), Mr. Roseman "promised that he [Mr.

 4           Roseman] would pay me [Mr. Bobulinski] out of his [Mr. Roseman's] share if

 5           necessary" [in order for Mr. Bobulinski to receive 2.5 times the Principal Loan Amount

 6           in the Note]. Affidavit of Tony Bobulinski dated 4 August 2017 at paragraph 21. As I

 7          stated in my Report dated September 1, 2017, applying California law, the alleged fact

 8          that Mr. Roseman promised that he personally would pay Mr. Bobulinski if necessary

 9          readily shows that at least two of the required elements ofpromissory estoppel are not

10          met under California law: (1) there was no clear promise by CBG unambiguous in its

11          terms, and (2) Mr Bobulinski did not reasonably rely on what he claims was a promise by

12          CBG (as opposed to a promise by Mr. Roseman personally about Mr. Roseman 's own

13          funds).

14

15          Second, the Valle Report is flat wrong where it states in paragraph 4.4 that "Notably, the

16          Federal Ninth Circuit Court ofAppeals, in Greenfield v. Wells Fargo Bank, NA 2012 WL

17          10634254, at*2-3 (C.D. Cal) noted that under California law... " (etc). Greenfield is not

18          an appellate case, neither from the ninth Circuit Court of Appeals nor from any other

19          Court ofAppeals. The "(C.D. Cal.)" in the case citation means that it is a decision of the

20          United States District Court for the Central District of California, which is the lowest

21          level federal court and is located in Los Angeles. I have double-checked the Greenfield

22          opinion, and I confirm that indeed it is a decision from that court and not from the

23          federal Ninth Circuit Court ofAppeals as wrongly stated in the Valle Report.

24

25          Third, the Valle Report cites various other non-precedentialfederal cases. But it is black-

26          letter law in the United States that issues of a state's law (like California's doctrine of

27          promissory estoppel) are to be decided by that state 's court, and that on issues of states

28          law U.S federal courts must defer to the decisions of the highest court of the relevant

29          state. See, e.g., Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938). The Valle Report         ' * -




30          acknowledges at paragraph 4.4, in citing Greenfield, that there is no California Suflreme.
                                                                                                            r>
                                                                                                                  Vv
                                                                                                                       %
                                                                                                                  1
     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)     \
                                                                                            Page 4^;^'
                                                    Exhibit 1                                      Page 51
      1             Court precedent suggesting that the "promise" to be proven
                                                                               is anything less than a
      2             " clear and ambiguous" promise as stated by the California Court
                                                                                     ofAppeals in Garcia
      3             and Laks, California law, and U.S. federal law too, is clear that on
                                                                                         an issue of California
     4              state law if the California Supreme Court has not spoken then
                                                                                  the binding precedent is
     5              that of the California Court ofAppeals. See, e.g. Auto Equity Sales
                                                                                        v. Superior Court, 57
     6              Cal. 2d 450 (1962).

     7

     8             Fourth, even another California Court of Appeals case relied
                                                                                upon by the Valle Report
     9             (in paragraph 4.5) shows that the element Mr. Bobulinski must
                                                                                 prove about a promise is
 10                the element of a "clear promise " (Moncada) or a "promise
                                                                             ". The Valle Report, at
 11                paragraph 4.9, refers to alleged promises Mr. Roseman made in
                                                                                 "WhatsApp" instant
 12                messaging communications on April 22, 2016 and May 22, 2016.
                                                                                My opinion is that,
 13                under California law, the "WhatsApp" instant messages between
                                                                                 Messrs. Roseman and
 14                Bobulinski do not come anywhere close to meeting the standar
                                                                                d for a promise for
 15               purposes of the California law doctrine of promissoiy estoppe
                                                                                l in order for Mr.
 16                Bobulinski to overcome the plain written terms of the various compreh
                                                                                         ensive integrated
17                 agreements between the parties. "

18

19         113.   Mr. Dosker also returns to the status as identified of the Collater
                                                                                      al Pledges:
20

21                "The cases cited in paragraph 5.3 of the Valle Report are inappos
                                                                                    ite here; for example,
22                dealing with situations in which the terms of the security agreem
                                                                                    ent given by a corporate
23                parent had clearly sought to pledge the relevant asset ofthe corpora
                                                                                       te subsidiary - which
24                was money in a deposit account in the name of the subsidiary.
                                                                                Wachovia Bank Nat'l
25                Ass'n v. WL Homes, LLC (In re WL Homes LLC), 534 Fed. App
                                                                            165 (3d Cir. 2013). The
26                issue there was accordingly not one about the intended scope of
                                                                                  the pledge, but whether
27                knowledge and consent to pledge could be attributed to the subsidia
                                                                                      ry. By contrast, here,
28                the Pledge Agreement clearly states that what is pledged are
                                                                               assets of CBG- not assets of
29                any subsidiary of CBG. And paragraph 4 of the First Affidav
                                                                             it of Shing Tao, dated,
30                September 24, 2018, confirms that as of the closing date of the APA
                                                                                      transaction, CBG did
                                                                                                                    \V%

          190123 In the Matter of China Branding Group Limited -FSD
                                                                    52 of 2016 Judgment (RMJ)

                                                                                                    Page 49 of 98

                                                          Exhibit 1                                           Page 52
 1          not own    any license agreements       or media content (which Shing Tao            thinks are

 2          synonymous with the phrases "content library" and "license agreements" used in the

 3          Pledge Agreement). Since CBG did not own those, they are not within the scope of the

 4          pledge in the Pledge Agreement. "

 5

 6   114.   Both witnesses were subject to cross-examination, However, from the perspective of the

 7          Court at least this process did not take their expert evidence essentially any further.

 8

 9   115.   In terms of assisting the Court as to what needs to be proved to the standard of which the

10          Court must be satisfied, Mr. Dosker's evidence provided a more comprehensive and

11          reliable analytical basis. It is objective, it identifies the issues to be considered and it does

12          not continuously prejudge the outcome of the Court's findings.

13

14   116.   With great respect to Mr. Valle, Mr Dosker demonstrates more amply what in law

15          requires to be established, rather than simply providing reassurance as to what had

16          already purportedly been established, as Mr. Valle proceeds to do.

17



18   The Appellant's Closing Submissions


19

20   117.   The Appellant states at paragraph 6 of his Closing Submissions that he did not receive

21          legal advice in relation to the Note or the Pledge and that he relied on Mr. Roseman who

22          told him that Sheppard Mullin (the Company's US Attorneys) could document their

23          understanding and agreement, representing, and acting in the interests of, both the

24          Appellant and the Company.

25

26   118.   This is an illuminating comment, in that during the course of the hearing the Court had

27          occasion to remark that both Mr. Bobulinski and Mr. Roseman were in fact struggling to

28          address and explain the relevant documentation. In fact, both of them appear to have been

29          doing their best from their respective stand points in highly challenging circumstances.               AJ

30                                                                                                                  ^ \

     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                                %
                                                                                               Page 50 of 98

                                                     Exhibit 1                                           Page 53
 1   119.    At paragraph 7.4 it is stated that the Pledge was intended to be an effective pledge over

 2          the content library licence agreements but of course that must be subject to objective

 3          reality.

 4

 5   120.   It is also pointed out at paragraph 8 that the Note was not repayable on the Maturity Date

 6          or at all (absent an Event of Default) and that the Loan did not bear interest.

 7

 8   121.   The Submissions continue at paragraphs 1 9-27 :

 9

10          "19.       In autumn of 2015, the Appellant introduced his fiend Mr Shing Tao to Mr

11                     Roseman Mr Tao was the CEO and Chairman of the Remark Media Inc

12                     ("Remark"),   which was potentially interested in purchasing the Company's

13                     business and assets.

14          20.        In February 2016, the Company needed cash to meet its payroll costs and Mr

15                     Roseman asked the Appellant for a loan. Again the Appellant obliged. A further

16                     $150,000 was lent on the terms of a Note dated 1 February 2016 ("Second

17                     Note "), which was in the same terms (mutatis mutandis) as the Note.

18          21.        On 7 March 201 6, Remark sent Mr Roseman a letter of intent ("Letter ofIntent "),

19                     which set out the principal terms of the transaction ("Sale") under which it or an

20                     affiliate proposed to acquire the business of the Company and its subsidiaries.

21                     The letter of intent provided under cl 1 (headed "Valuation") that Remark's

22                     aggregate investment would include up to $7,500,000 in cash at closing and

23                     $15,000,000 in securities. The securities were issued to the Company to purchase

24                     up to 6.25 million shares in Remark common stock at an exercise price of$10 per

25                     share.

26          22.        On 14 March 2016, Mr Roseman sent an email to the Company's directors,

27                     calling a board meeting to discuss and approve resolutions concerning the

28                     proposed Sale. He stated that the Letter of Intent provided for aggregate

29                     consideration consisting ofcash and warrants valued at $22, 500, 000.
                                                                                                                  v.
30                                                                                                                     I


                                                                                                                  f/i
     190123 In the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)
                                                                                               Page 51 of 98

                                                     Exhibit 1                                          Page 54
      1             23.     The Appellant and Mr Roseman communicated extensiv
                                                                               ely.             Mr Roseman's
      2                     evidence was that they had many conversations on the
                                                                                 phone and several in
      3                    person. In a series ofmessages sent by Mr Roseman to the Appella
                                                                                            nt by email and
     4                      WhatsApp, and orally; Mr Roseman assured the Appellant that
                                                                                        he would receive a
     5                     2.5x return on his loans to the Company. Thus on 21 March
                                                                                     2016, Mr Roseman
     6                     informed the Appellant by WhatsApp message sent at 10:35
                                                                                    AM: you at 2.5x
     7                     thxl". Mr Roseman made a similar promise in a IVhatsA
                                                                                 pp message on 2 April
     8                     2016 at 7:24PM (Appellant: "I invested 650K @2.5 its 1.625M
                                                                                       M", Mr Roseman:
     9                     "Yep that's right and that's all cash"). Mr Roseman sent the
                                                                                        Appellant an email
 10                        on 3 April 2016, which listed "Cash Participants" and how
                                                                                     much they would
 11                        receive of the "Total Cash" of $7.50. The Appellant was include
                                                                                           d in the list as
 12                        receiving $1.63. This refers to $1.625m of the cash conside
                                                                                      ration of $7. 5m which
 13                            to be received by the Companyfrom the Sale.
 14

 15               24.      On 11 April 2016, the Appellant was asked to sign, and did sign,
                                                                                            an amendment to
16                        the Note reflecting the increase in the loan amount from
                                                                                   $500,000 to $650,000.
17                        Mr Roseman said that the documents were required so that
                                                                                   a full set offinancing
18                        documents could be submitted to the Court. Mr Roseman's
                                                                                  evidence was that
19                        there was no suggestion in his exchanges with the Compa
                                                                                  ny's attorneys or the
20                        Appellant that the amendment was intended to have any
                                                                                effect other than to
21                        record an increase in the amount of the loan; and there was
                                                                                      no intention to affect
22                        either the Company's or the Appellant's rights or obligations.
                                                                                         No reference was
23                        made in the Amendment to the Second Note. Mr Roseman told
                                                                                    the Appellant that
24                        the Sale could not move forward without the Appellant's sign
                                                                                       off.
25

26                25.     On or around 22 April 2016, Mr Roseman informed the Appella
                                                                                     nt in a telephone
27                        conversation that he would be paid his 2. 5x return upon the close
                                                                                             of the Sale to
28                        Remark.

29

                                                                                                                    : fA
                                                                                                                    \



          190123 In the Matter of China Branding Group Limited- FSD 52
                                                                       of 2016 Judgment (RMJ)
                                                                                                Page 52 of 98

                                                          Exhibit 1                                       Page 55
 1          26.     On 24 April 2016, the Company informed its creditors that it was unable to pay

 2                  its debts as they fall due. This constituted an Event of Default under cl 8.3 (e) of

 3                  the Note, whereupon the Principal Loan Amount became immediately due and

 4                  payable under cl 9 ofNote.

 5

 6          27.     Mr Roseman repeated his promise to the Appellant in a WhatsApp message sent

 7                  on 21 May 2016 at 6:17 PM: "we are on track for deal getting done and you

 8                  getting your full payment. "

 9

10   122.   It is of course critical to bear in mind that by 24 April 2016 the Maturity Date itself had

11          already passed. This then gives rise in these proceedings to the real question as to the

12          status and validity of that Maturity Date.

13

14   123.   The Submissions then helpfully set out the following chronology at paragraph 30-33:

15

16          "30.    On 18 August 2016, an order was made to wind up the Company; Messrs.

17                  Dickson and Bennett were appointed as the JOLs; and their entry into the Asset

18                  and Securities Purchase Agreement ("Purchase Agreement") was sanctioned.

19          31.     The      Purchase     Agreement provided      that   the   Company   would    apply    the

20                  consideration it received in accordance with a Distribution Agreement, which

21                 provided that the Company's Noteholders subordinated their claims to the

22                  Company's unsecured creditors. The Distribution Agreement was executed by all

23                  ofthe Company 's Noteholders other than the Appellant.

24          32.     On 20 September 2016, the Sale was effected by the Ptirchase Agreement. This

25                  was a Liquidity Event -within the meaning of cl 3 of the Note. The Purchase

26                  Agreement stated that it was between the following parties:

27                  32.1.     the Company (Seller);

28                  32.2.     the JOLs;

29                  32. 3.    Seller Management (defined as Mr Roseman);
                                                                                                              %
                                                                                           ;
                                                                                                       X
                                                                                                                      Ss* t
                                                                                                                     .,5

                                                                                                             r.<^'

     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                 Page 53 of 98
                                                      Exhibit 1                                            Page 56
     1                    32.4.         The Target Entities (defined in Schedule 1 as RAAD Productions LLC

     2                   ("RAAD"),           China    SNS    Group      Ltd   ("SNS");   and   Fanstang       (Shanghai)
     3                  Entertainment Information Consulting Co Ltd ("Fanstang")

     4                   32. 5.         Kankan Ltd ("Kankan "); and

     5                  32.6.           Remark.

     6

     7            33.   The Recitals stated that the Company owned 100% of the equity of the Target

     8                  Entities, and that Remark owned 1 00% ofthe equity ofKankan. "

     9

 10       124.   In fact, as we have seen, the true ownership of RAAD is rather more complex than that.

 11               On this point the evidence of Mr. Roseman is accepted as true.

 12

13

14        125.   Thereafter       the    JOLs     received   cash   of $5,710,096    constituted   by   the    Purchase
15               Consideration of $7,500,000 less Management Incentive Payments ($750,000), the cash

16               portion of the Escrow Amounts ($375,000) and Indebtedness ($664,904), as set out
                                                                                                  in
17               Schedule 2.02(a).

18

19       126.    Paragraph 36 and 37 then state:

20

21               "36.   Pursuant to the Purchase Agreement:

22                      36. 1.      Mr Roseman was paid a Management Incentive Payment of$1 72, 349;

23                      36.2.      Mr Roseman's company, Tapirdo Enterprises LLC ("Tapirdo"), which

24                      was a major shareholder and a noteholder of the Company, receivedpayments of

25                      $269, 528 and $50, 000; and

26                      36.3.      Tapirdo was entitled to receive to receive warrants.

27               37.    By a Proof of Debt dated 18 April 2017, the Appellant claimed $1,625,000 plus

28                      his legal costs as a secured creditor. On 14 June 2017, the JOLs reifyicl (hQ
29                      Proof save as to an unsecured amount of$650,000. "
                                                                                                        TVS//:"            •    *
30
                                                                                                        III                    m\

                                                                                                          V;?

         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                        Page 54 of 98

                                                                Exhibit 1                                          Page 57
      1     127.    With that composite background the Appellant then proceed
                                                                              s with his central argument
      2             as to the law of waiver.

      3

     4      128.    At paragraph 38 - 41 the Appellant makes these statements:

     5

     6              "38.    As a matter of California law,              waiver may be   implied through      conduct
     7                      manifesting an intention to waive; or conduct which is
                                                                                   inconsistent with the
     8                      exercise of a contractual right. Waiver may occur as the
                                                                                     result of an act which,
     9                     according to its natural import, is so inconsistent with the
                                                                                        intent to enforce the
 10                        right in question as to induce a reasonable belief that
                                                                                   such right has been
 11                        relinquished.

 12                39.     The conduct of the Appellant and Mr Roseman manifested
                                                                                  an intention to waive
 13                        the Maturity Date. Their conduct, according to its natural
                                                                                      import, was so
 14                        inconsistent with the intent to enforce conversion under
                                                                                    cl 3.3 as to induce a
 15                        reasonable beliefthat the right to do so had been relinqui
                                                                                      shed. The conduct ofthe
 16                        Appellant and the       Company     included the following      acts,   omissions    and
17                         statements.

18                                39.1.     There was no respect in which either the Company
                                                                                             or the
19                                         Appellant treated the Principal Loan Amount as convert
                                                                                                  ed into
20                                         equity securities in accordance with cl 3.3.

21                                39.2.    Mr Roseman      accepted that      neither of the parties       discussed
22                                         conversion of the Principal Loan Amount into securiti
                                                                                                 es at any
23                                         time, even though there should have been a discussion between
                                                                                                         the
24                                         Company and the Appellant in relation to conversion.

25                                39.3.    As Mr Roseman accepted, neither the Company nor the
                                                                                               Appellant
26                                         sought to engage in the process of " converting] the
                                                                                                Principal
27                                         Loan Amount into equity securities of the Borrower on
                                                                                                 terms and
28                                         conditions to be negotiated in good faith by the Borrower
                                                                                                     and the
29                                         Noteholder", as required by cl 3.3.
                                                                                                               Wife
                                                                                                    jk:X
                                                                                                    I

          190123 In the Matter of China Branding Group Limited - FSD
                                                                     52 of 2016 Judgment (RMJ)
                                                                                                    Page 55 o? 98
                                                            Exhibit 1                                            Page 58
 1                         39.4.   Neither of the parties treated the Appellant as (or as part of) a

 2                                 committee "to which certain rights relating to key corporate and

 3                                 operational actions by the Company and other rights to              be

 4                                 negotiated between the Company and the Creditors shall be

 5                                 granted by the Company         as required by cl 3.3. Nor, as Mr

 6                                 Roseman accepted,       did the parties commence negotiations in

 7                                 relation to such rights.

 8                         39.5.   The Appellant did not surrender his Note, as required by cl 3.4.

 9                                 The Company did not require the Appellant to surrender his Note

10                                 or request that he do so.

11                         39.6.   The Company did not issue and/or deliver to the Appellant a

12                                 certificate for the number of shares to which he was entitled upon

13                                 conversion, as reqidred by cl 3. 4.

14                         39.7.   The Appellant took no steps to enforce his security under cl 11 of

15                                 the Pledge after an Event ofDefault occurred.

16                         39.8.   The Appellant was told by Mr Roseman that the deal could not go

17                                 ahead without the Appellant's consent, but the Appellant took no

18                                 steps to block the Sale. The Appellant could have blocked the sale

19                                 by virtue of his close relationship with Mr Tao, Remark's CEO and

20                                 Chairman. Mr Tao told the Appellant that, if he had been made

21                                 aware of Mr Roseman 's assurances and asked not to proceed

22                                 unless the Appellant's entitlement to a 2.5x return was made a

23                                 condition ofsale, Remark would not have proceeded with the Sale.

24                         39.9.   The Appellant did not inform Remark of the terms of cl 7 of the

25                                 Pledge. Remark would have been potentially exposed to a tortious

26                                 liability for interference with the Appellant 's rights if it purchased

27                                 the   Company's assets without the Appellant's prior written

28                                 consent.

29                         39.10. Mr Roseman promised the Appellant on numerous occaftohsfClf'^
30                                 (including after the Maturity Date) that he would receive a rei urn




     190123 In the Matter of China Branding Group Limited ~FSD 52 of 2016 Judgment (RMJ)
                                                                                            Page 56 of 98
                                                    Exhibit 1                                        Page 59
 1                                 of 2.5x. The only plausible explanation of this fact is that the

 2                                 Maturity Date was waived.

 3                  40.     The parties ' conduct in relation to the Amendment of the Note on 11 April

 4                         2016 is further powerful evidence of waiver. The Amendment was agreed

 5                         4 days before the Maturity Date of the Note (viz, 15 April 2016), and 91/2

 6                         months before the Maturity Date of the Second Note (viz, 1 February

 7                         2017). It cannot sensibly be suggested that, in agreeing to the Amendment,

 8                         the Appellant was gratuitously giving up his right to a 2.5x return upon a

 9                         sale before 1 February 2017. The evidence is clear in this regard. Mr

10                         Roseman said that the documents were required so that a full set of

11                         financing   documents    could       be   submitted   to   the   Court,   that   the

12                         contemporaneous documents make              it clear thai the Appellant had

13                         increased his loans to the Company from $500,000 to $650,000, and that

14                         there was no intention to affect either the Company's or the Appellant's

15                         rights or obligations.

16                  41.    The only conceivable basis on which the Appellant would have agreed on

17                         11 February 2016 to move the Maturity Date under the Second Note to 15

18                         April 2016 from 1 February 2017 (and thereby, absent a waiver of the

19                         Maturity Date, deprive himself of a 2.5x return on the Second Note) is if it

20                         was understood that the Appellant would be entitled to a 2.5x return if the

21                         Sale took place after 15 April 2016. That is, if it was understood that the

22                         Maturity Date had been waived. "

23

24   129.   The Court has formed the view that both Mr Bobulinski and Mr Roseman were honest

25           individuals coping as best they could from their respective vantage points and situations

26           with a stressful and unpromising financial situation. Neither has consciously sought to

27           mislead this Court.

28

29   130.   The issue however is whether on a balance            _

30           law of waiver as the Court understands it to be the Appellant has proved hisjsase as tcK,

                                                                                                                      AO/
                                                                                                                      fyf
     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                 Page 57 of 98

                                                    Exhibit 1                                               Page 60
 1            waiver. This is a probative matter of considerable difficulty for the Appellant, to which

 2            the Court will return at a later point.

 3

 4   131.    It is also claimed in paragraph 43 that upon discharging the debts of the Company's

 5            unsubordinated    creditors   in   full   there       would   remain   a   substantial    surplus       of

 6            approximately $3,300,000 for subordinated unsecured creditors, and in any event the

 7            Appellant's claim was secured.

 8

 9   132.    The Appellant's Submissions then turn to the intrinsically problematic issue of the nature

10           of the claim at paragraph 44-46:

11

12          u44.     The JOLs submit that the Appellant's claim is "a claim to a shareholding in the

13                  Company, and not to a debt claim owed by the Company", and that "someone

14                  who claims to be a shareholder in a company is not entitled to lodge a proof of

15                  debt claiming to be a creditor.

16          45.     The Appellant does not claim to be a shareholder. He claims qua creditor. The

17                  Appellant was entitled under cl 3. 1 to:

18                  45.1.   conversion of the Principal Loan Amount into a new class of preferred

19                          equity securities; and

20                  45.2.   a liquidation preference in an amount of 2.5x the Principal Loan Amount.

21                          This amount is claimed qua creditor.

22          46.     The JOLs ' submission appears to be based on the premise that the Principal Loan

23                          Amount automatically converted into shares upon the consummation of

24                          the Liquidity Event on 20 September 201 6, because cl 3. 1 provides that the

25                          Principal Loan Amount "shall automatically convert" into a new class of

26                          preferred equity securities. This premise is flawed as a matter of law and

27                          contractual construction. The Principal Loan amount did not convert into

28                          shares. "
                                                                                                                  .




29
                                                                                                                            I
                                                                                                                            m
30   133.   The legal argument proceeds at paragraph 47 as follows:
                                                                                                                            ';*i.
                                                                                                                                f


     190123 In the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment (RMJ)
                                                                                                       Page 58 of 98


                                                        Exhibit 1                                                 Page 61
 1

 2          "As to the law:

 3          47.1.   The law of the Cayman Islands, being the Company's place of incorporation,

 4                   decides how the Company's shares may be transferred. This is not an issue of

 5                   California law.

 6          47.2.   Section 38 of the Companies Law (2018 Revision) (Definition of "member")

 7                   provides as follows:

 8                            "The subscribers of the memorandum of association ofany company shall

 9                            be deemed to have agreed to become members of the company whose

10                            memorandum they have subscribed, and upon the registration of the

11                            company shall be entered as members on the register of members

12                            hereinafter mentioned, and every other person who has agreed to become

13                            a member of a member of a company and whose name is entered on the

14                            register of members, shall be deemed to be a member of the company. "

15                            (underlining added)

16          47.3.   The equivalent provision of the (English) Companies Act 1985 was considered by

17                  the House of Lords in National Westminister Bank pic v Inland Revenue

18                  Commissioners [1995] 1 AC 119. Lord Templeman held (at 129) that the Act

19                  preserves the distinction in English law:

20                            "between an enforceable contract for the issue of shares (which contract

21                            is constituted by an allotment) and the issue ofshares which is completed

22                            by registration. Allotment confers a right to be registered. Registration

23                            confers title. Without registration, an applicant is not the holder ofa share

24                            or a member of the company: the share has not been issued to him...

25                            No person can be a shareholder until he is registered. A person who is not

26                            a shareholder by registration cannot claim that the share has been issued

27                            to him, but only that the company is bound by contract to issue a share to

28                            him. (underlining added)

29          47.4    The Appellant was not registered as a shareholder of the Company and noshane^^

30                  was issued to him. He was not and is not a shareholder ofthe Company./                    "U.


                                                                                                                    O
     190123 in the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)
                                                                                              Page 59 of 98
                                                      Exhibit 1                                        Page 62
 1

 2   134.   The Appellant then seeks to counter the JOLs' predication of a necessary shareholding in

 3           this way at paragraph 50:

 4

 5          "50.      The JOLs also appear to contend that, because a liquidation preference is an

 6                  amount payable on shares, the Appellant claims a liquidation preference qua

 7                  shareholder. This conclusion does not follow from the premise, for two reasons.

 8                  First, and as explained above, the Company did not convert the Principal Loan

 9                  Amount into a new class of equity securities,         so the Appellant is not a

10                  shareholder. Secondly, the Company's failure to convert the Principal Loan

11                  Amount into a new class of equity securities does not deprive the Appellant of the

12                  right to receive the amount which should have been paid, but was not paid, on

13                  those securities. The Appellant claims that amount qua creditor. "

14

15   135.   The Court finds some difficulty in accepting the proposition that one can have the

16           benefits such as they may be which accrued from a shareholding without actually one

17           becoming a shareholder oneself. The Court will return to this apparent contradiction at a

18           later stage.

19

20   136.   The Appellant argues at paragraph 51 as to any written waiver requirement itself being

21          waived:

22

23          "57.    The JOLs rely on cl 10.11 the Note, which provides that no term of the Note could

24                  be waived except by an instrument in writing signed by both of the parties. The

25                  JOLs accept that parties may by their conduct waive such a provision, where the

26                  evidence shows that it was their intent to do so. The parties' conduct which

27                  demonstrates that the parties intended to waive the Maturity Date also

28                  demonstrates that the parties intended to waive cl 10.11. "

29



                                                                                                               m
                                                                                                               H

     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                            Page 60 of 98


                                                   Exhibit 1                                         Page 63
      1     137.     As in a number of contexts, the real question for
                                                                        the Court then becomes whether the
      2              Appellant has proved what the Appellant needs to
                                                                       prove in order to be successful in this
      3              Appeal. Ultimately it becomes a matter of evidence rather
                                                                               than simply a matter of law.
      4

      5     138.    Turning to the Appellant's alternative claim of
                                                                    promissory estoppel, the Submissions
      6             state at paragraphs 54-57:

      7

     8              "54.     The elements ofpromissory estoppel under California
                                                                                 law are: (i) a promise clear
     9                      and unambiguous in its terms; (ii) reliance by the
                                                                               person to whom the promise is
 10                         made; (Hi) the reliance must be reasonable and
                                                                              foreseeable; and (iv) the party
 11                         asserting the estoppel must be injured by his
                                                                          reliance. Because promissory
 12                         estoppel is an equitable doctrine to allow enforc
                                                                              ement of a promise that would
 13                         otherwise be unenforceable, courts are given wide
                                                                              discretion in its application.
 14                55.      As a matter of California law;

 15                         "The vital principle is that he who by his language
                                                                                or conduct leads another to do
 16                         what he would not otherwise have done shall not
                                                                                subject such person to loss or
 17                         injury by disappointing the expectations upon which
                                                                                he acted. Such a change of
 18                        position is sternly forbidden (underlining added).

19                 56.      A promise which the promisor should reasonably
                                                                               expect to induce action or
20                         forbearance on the part of the promise and which
                                                                               does induce such action or
21                         forbearance is binding if injustice can be avoide
                                                                             d only by enforcement of the
22                         promise.

23                 57.     The doctrine ofpromissory estoppel applies in the
                                                                             present case. The 4 elements of
24                         promissory estoppel are present. Furthermore, Mr
                                                                                Roseman (on behalf of the
25                         Company) by his language and conduct led the Appel
                                                                              lant to loss by disappointing
26                         the expectations upon which he acted. Mr Rosem
                                                                          an made promises which he
27                         should reasonably have expected to induce action
                                                                            andforbearance on the part of
28                         the Appellant, and which did induce such action
                                                                            and forbearance; injustice'can „
29                         be avoided only by enforcement ofthe promise. "
                                                                                                 <(. . '
30

                                                                                                                 "Ii

          190123 In the Matter of China Branding Group Limited
                                                               - F5D 52 of 2016 Judgment (RMJ)

                                                                                                 Page 61 of 98

                                                             Exhibit 1                                     Page 64
 1   139.   Once again, the question arises as to whether Mr Roseman made a clear and

 2          unambiguous promise as distinct from merely expressing an aspiration. It is Mr.

 3          Bobulinsld's task to prove the former, and in that regard his evidence is slender at best.

 4

 5   140.   There are then set out at paragraphs 59 and 60 references to instances of relevant

 6          communications, allegedly written and oral, with specified examples.

 7

 8   141.   However, although Mr Bobulinski's evidence is that it was crystal clear that Mr Roseman

 9          had promised him that he could be paid "2.5 times'" and no doubt that is what Mr

10          Bobulinski believed, nonetheless the Court has formed increasingly serious reservations

11          as to whether in objective terms this was clearly and unambiguously the case.

12

13   142.   Finally, in this regard, the JOLs submit that Mr Roseman had no power to bind the

14          Company after their appointment as JPLs on 2 June 2016, because they claim the

15          appointment of the JPLs displaced Mr Roseman5 s powers as a director. The Appellant

16          however contends that the express terms of the order appointing the JPLs do not point to

17          that conclusion.

18

19   143.   In light of other findings of fact which the Court shall make in due course, it is strictly

20          unnecessary to decide this particular issue.

21

22   144.   Turning to reliance on the alleged promises, the Appellant contends as follows at

23          paragraph 65:

24          "65.    The Appellant relied on Mr Roseman's promises in several respects. In

25                 particular, he forbore from taking any steps:

26                      65.1.      to convert the Principal Loan Amount into equity securities and

27                                 acquire the benefits thereof including rights relating to key

28                                 corporate and operational actions;

29                      65.2.      to block the Sale absent more favourable terms, which , he ' cOU0f%^

30                                 have done by virtue of his close relationship with Mr Tao,
                                                                                                7         '^9%
                                                                                            i

                                                                                                           !


                                                                                                         /ft!
     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                   Exhibit 1                                         Page 65
      1
                                             Remark's CEO and Chairman. Mr Tao told the Appellant
                                                                                                  that, if
      2                                      he had been made aware of Mr Roseman 's assurances
                                                                                                and asked
      3                                      not to proceed unless the Appellant's entitlement to
                                                                                                  a 2.5x return
      4                                      was made a condition of sale, Remark would not -have
                                                                                                  proceeded
      5                                      with the Sale;
      6                          65.3.       to enforce his security under cl 11 of the Pledge after
                                                                                                     an Event of
     7                                      Default occurred; and

     8                           65.4.      to inform Remark of the terms of cl 7 of the Pledge.
                                                                                                 Remark would
     9
                                            have   been potentially       exposed   to   a   tortious    liability for
 10                                         interference with       the Appellant's rights if it purchased the
 11                                         Company's assets without the Appellant's prior written
                                                                                                   consent. "
 12

 13          145.    This is of course alleged forbearance rather than alleged
                                                                               reliant action of any kind and
 14                   with great respect to the high standards of Mr Isaacs
                                                                            Q.C.'s Submissions, they are
 15                   essentially arguments from which inferences and conclu
                                                                                sions are invited, but it is
 16                   problematic to deduce that they are acts of forbear
                                                                          ance that can be established on a
17                    genuine balance of probabilities.

18

19          146.     The Appellant further contends that Mi' Roseman was Chief
                                                                                      Executive Officer and the
20                    Director with conduct of the sale, and that he was also
                                                                              a close and longstanding friend of
21                   the Appellant. Therefore reliance on such promises as
                                                                           he may have made, if any, was
22                   reasonable and foreseeable. The Appellant also places
                                                                           emphasis as he did previously on
23                   the express terms of the Order.

24

25         147.     The problem here is that no discernible effort was made
                                                                            by the Appellant to check and to
26                   verify the factual basis of his assumptions above describ
                                                                               ed. Ultimately this Court has
27                   difficulty in being guided and indeed persuaded by
                                                                             mere assumptions which are
28                  unsupported by adequate evidence.

29

30         148.     Moving on to the subject of security, the Appellant states
                                                                               at paragraphs 71-72:



          190123 In the Matter of China Branding Group Limited
                                                               - FSD 52 of 2016 Judgment (RMJ)

                                                                                                        Page 63 of 98

                                                              Exhibit 1                                           Page 66
 1

 2          "71.    The California Commercial Code ("CCC") requires that, for the purposes of

 3                 pledging a security interest, a description of collateral must reasonably identify

 4                 what is described. The JOLs accept that cl 2 of the Pledge reasonably identifies

 5                 the Company's "content library" and "licence agreements" in the United States.

 6                 However, they submit that the Appellant is not a secured creditor of the Company

 7                 because the Company did not own any content library or licence agreements in

 8                  the United States; this was in fact owned by RAAD.

 9          72.    Mr Roseman said that the Note used the word "Secured" in its title because it

10                 was intended that the Appellant would be secured. Mr Roseman signed the Note

11                  intending that the Company's obligations thereunder were secured by the

12                  Collateral. He said "[tjhere is no doubt in my mind" that the Pledge was

13                  intended to create security in the Appellant's favour; and that the Pledge was

14                  intended to be an      effective pledge       over the   content library and licence

15                  agreement. "

16

17   149.   The Argument is particularised at paragraphs 73-77:

18

19          "73.   By cl 6 of the Note and cl 5 of the Pledge, the Company represented and

20                 warranted to the Appellant as follows:

21                  73.1.   it had the power and right to perform its obligations under the Pledge;

22                  73.2.   the Pledge was a binding obligation of the Company, enforceable against

23                          the Company in accordance with its terms;

24                  73.3.   at the time the Collateral becomes subject to the security interest created

25                          by the Pledge, it would be sole, direct, legal and beneficial owner thereof;

26                  73.4.   the Pledge of the Collateral created a valid security interest in the

27                          Collateral; and

28                  73.5.   the Company had full power and authority to pledge the Collateral
                                                                                                                     riS
29                          pursuant to the Pledge.                                              /




                                                                                                                 a
                                                                                                        "    ::-#S
     190123 In the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment (RMJ)
                                                                                             Page 64 of 98
                                                      Exhibit 1                                       Page 67
      1             74,     Having regard to these facts and matters (including its represe
                                                                                            ntations that the
      2                     Pledge created a valid security interest in the Collateral,
                                                                                        of which the Company
      3                     was the owner and which the Company had the power
                                                                              to pledge, and that the
      4                     Pledge was enforceable against the Company), the Appella
                                                                                     nt was led to believe
      5                     by the Company that it owned the content library and
                                                                                 licence agreements which
      6                     were in fact owned by RAAD.

     7

     8             75,      The Company is therefore estopped from denying that it
                                                                                   owned those assets. The
     9                     applicable principle is that:

 10                               "Whenever a parly has, by Us own statement or conduc
                                                                                       t, intentionally and
 11                               deliberately led another to believe a particular thing true
                                                                                              and to act upon
 12                               such belief he is not, in any litigation arising out of
                                                                                          such statement or
 13                               conduct, permitted to contradict it. "

 14

 15                76.     Thus in Avco Delta Corporation Canada Ltd v United States (7th Cir 1972)
                                                                                                    459 F
 16                        2d 436, the subsidiary of the parent company represented
                                                                                    that property, actually
 17                        owned by it, was owned by a second subsidiary. The second
                                                                                     subsidiary entered
18                         into   a   security   agreement   with    Avco   using   the property   as   collateral.
19                         Subsequently, the US obtained a tax lien upon the proper
                                                                                    ty against the first
20                        subsidiary. In holding that Avco 's security interest had priority
                                                                                             over the tax lien,
21                        the court relied on an estoppel theory based upon Avco 's goodfa
                                                                                           ith beliefthat the
22                        collateral was owned by the second subsidiary, not the first
                                                                                       subsidiary. So too
23                        here. The Appellant had a good faith belief that the conten
                                                                                     t library and license
24                        agreements were owned by the Company, and the Company
                                                                                should be estopped
25                        from denying the same.

26                77.     The doctrine of estoppel is designed to prevent injustice;
                                                                                     it "operates to prevent
27                        one [party] fi'om taking advantage of another. " It would
                                                                                    be unjust, and would
28                        allow the Company to take advantage of the Appellant,
                                                                                if the Company was
29                        permitted to contradict the Appellant's good faith belief
                                                                                    that he had a valid




                                                                                                                          a,
          190123 In the Matter of China Branding Group Limited- FSD
                                                                    52 of 2016 Judgment (RMJ)
                                                                                                   Page 65 of 98          M
                                                                                                                      ,
                                                             Exhibit 1                                         Page 68
      1                      security interest in the content library and licence agreements which
                                                                                                   were owned
     2                       byRAAD."

     3

     4      150.    Ail alternative argument based on the common roles of Mr. Roseman
                                                                                      is then put in these
     5              terms at paragraphs 78-83;

     6

     1              "78.    Further or alternatively, the Appellant relies on the principle
                                                                                            of California law
     8                      that a pledge by a company of assets held by an affiliated entity
                                                                                              is enforceable
     9                      where the pledger is also an officer of the affiliated entity,
                                                                                           thus creating an
 10                         implied consent.

 11                79.      In Wachovia v WL Homes, Wachovia extended a loan to WL Homes.
                                                                                          In exchange,
 12                         WL Homes granted Wachovia a security interest in the bank
                                                                                      account of its
 13                         subsidiary, JLH WL Homes filed a bankruptcy petition and Wachov
                                                                                            ia sought a
14                          declaration that it had a security interest in the JLH bank account.
                                                                                                 To secure the
15                          loan, WL Homes "pledged its interest in the JLH bank account
                                                                                         as collateral to
16                          Wachovia; " the security agreement provided that WL Homes "shall
                                                                                             maintain its
17                         JLH Insurance Co primary deposit account (the JLH Account")
                                                                                       with Lender... "
18                         (underlining added)

19                 80.     The Court held that a debtor may pledge as security property it
                                                                                           does not fully
20                         own, and the consent ofthe owner is one way to give the debtor
                                                                                          sufficient rights in
21                         the property to pledge it as security. The president of the subsidia
                                                                                                ry, Wayne
22                         Stelmar signed the pledge. The court said it looked to Stelmar
                                                                                          's role and the
23                         relationship between WL Homes and JLH to determine whether
                                                                                      to impute
24                         Stelmar 's knowledge of the pledge to JLH. Stelmar had specific
                                                                                           knowledge of the
25                         pledge because he negotiated the loan agreement in which the
                                                                                        security interest
26                         was granted in his capacity as CFO to WL Homes. The pledge
                                                                                      was within the
27                         scope ofStelmar's duties as president ofJLH and he was obliged
                                                                                          to communicate
28                         to JLH the fact that WL Homes had pledged JLH's account
                                                                                   as collateral. So
29                         Stelmar's knowledge of the pledge was to be imputed to JLH.
                                                                                       That knowledge                 v*,

                                                                                                                      \ \
                                                                                                    \                  a t



          190123 In the Matter of China Branding Group Limited ~ FSD 52 of                              \              S
                                                                           2016 Judgment (RMJ)
                                                                                                 Page 66 of 9F"

                                                          Exhibit 1                                         Page 69
 1                  manifested consent.    The Court therefore concluded that Wachovia had an

 2                  enforceable security interest.

 3

 4          81.     The principle set out in Wachovia v WL Homes applies to the present case. Mr

 5                  Roseman, the Company's CEO and the sole manager and director ofRAAD, knew

 6                  the Company did not own any content library and licence agreements in the

 7                  United States. He caused the Company to pledge those assets, even though they

 8                  did not belong to the Company.

 9                  This is analogous to WL Homes pledging "its" bank account, which belonged to

10                  its subsidiary. Mr Roseman had specific knowledge of the Pledge because he

11                  caused the Company to enter into it, in his capacity as a director of the Company.

12                  Knowledge of that fact was material to his duties to his other principal, RAAD.

13                  The pledge was within the scope of his duties and he was obliged to communicate

14                  to RAAD the fact that the Company hadpledged RAAD 's assets as collateral.

15

16

17          82.     The JOLs have adduced evidence that RAAD was not a subsidiary of the

18                  Company at the time of the Pledge. In particular, Mr Dickson said that RAAD

19                  was sold to the Company on 19 September 2016, pursuant to an agreement which

20                  he exhibited. Mr Dickson said that he understood from Mr Roseman that Mr

21                  Roseman had an interest in RAAD through Tapirdo, which owned one-third of the

22                  equity ofRAAD.

23

24          83.     Mr Dickson 's fourth affidavit exhibited the JPLs ' First Report to the Court dated

25                  8 July 2016, which stated that RAAD was owned and controlled by Mr Roseman

26                  and Mr Roche (another director of the Company). Indeed, the JOLs submit in

27                  their Skeleton Argument that the shares in RAAD were held by MR Roseman and

28                  another individual. This evidence and submission are inconsistent with the

29                  evidence in Mr Dickson 'sfourth affidavit as to the ownership ofRAAD. "

30                                                                                                P:


                                                                                                                 Oil

     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                            Page 67 of §8'-
                                                     Exhibit 1                                         Page 70
      1     151.     The Appellant further raises the question of whether in
                                                                             fact RAAD was indeed a
      2              subsidiary at the date of the Pledge. Tie continues at paragraph 85
                                                                                         :
      3

      4             "55.     In any event, the principle in Wachovia v WL Homes applies
                                                                                        to RAAD, whether it
      5                      M>as a subsidiary or an affiliate of the Company at the date
                                                                                          of the Pledge. A
     6                       Pledge by a company ofassets held by its affiliated entity is enforce
                                                                                                   able where the
     7                      Pledger is also an officer of the affiliated entity, thus creatin
                                                                                              g an implied consent.
     8                      In Wachovia v WL Homes, the Court assumed that parent compan
                                                                                         ies and wholly
     9                      owned subsidiaries share the same interests. In so far as this
                                                                                           is relevant to the
 10                         Court's reasoning, the same may be said of the Compa
                                                                                 ny and RAAD, having
 11                         regard to the facts (detailed in the two previous paragraphs)
                                                                                          that the Company
 12                         and RAAD treated RAAD as a subsidiaiy of the Compa
                                                                               ny; that RAAD was
 13                         responsible for    the   group's   operations;   and    that   RAAD's   results   were
 14                         consolidated into the group's financial statements. "

 15

 16        152.    An argument is then developed that under California law
                                                                           the proceeds of sale of the
 17                Collateral can be traced, but since this course is all predicated
                                                                                     on the legal and factual
18                 viability of the waiver in any relevant, it is unnecessary at
                                                                                 this stage to take this aspect of
19                 the matter any further.

20

21         153.    The Appellant also submits that under Clause 3 of the Pledge
                                                                                the Collateral secured inter
22                 alia "premium on the Loan " and all other obligations in
                                                                            respect of the Note and the
23                 Pledge, and that those expressions are broad enough to cover
                                                                                the 2.5x return payable to
24                 the Appellant.

25



26        The Closing Submissions of the JOLs

27                                                                                                                    W

28        154.     The JOLs state at paragraph 4 of their Submissions:                                                A   \
                                                                                                                     -/
29




          190123 In the Matter of China Branding Group Limited -FSD
                                                                    52 of 2016 Judgment (RMJ)
                                                                                                    Page 68 of 98

                                                            Exhibit 1                                         Page 71
 1           "4.    Having carefully considered the three Proofs ofDebt submitted by Mr Bobidinski,

 2                  the JOLs considered that on balance Mr Bobidinski 's claim was established as an

 3                  unsecured creditor of the Company in respect of the amount actually advanced by

 4                  him under his promissory note. However, the JOLs were not satisfied that the

 5                  claim for the balance of the claimed 2.5x multiplier in excess of the amount

 6                  actually advanced was established, or that Mr Bobidinski had established that he

 7                  was a secured creditor of the Company. Having considered and reviewed the

 8                  evidence submitted during the hearing and carefully considered Mr Bobidinski 's

 9                  closing submissions; this remains the view ofthe JOLs. "

10

11   155.   It appears to the Court to be entirely understandable that the JOLs should have adopted

12          such a view. Nonetheless, it must be emphasised that the present hearing is of course a

13          trial de novo.

14


15   156.   They continue at paragraph 6 in relation to this hearing:

16

17          "6.     The JOLs do not consider that, on the balance ofprobabilities, Mr Bobidinski has

18                  made out his case; as this Honourable Court put it in Re Ardon Maroon Asia

19                  Master Fund,    Grand Court,     17 July 2018 (at paragraph 53 - effectively

20                 paraphrasing the Van Laun principle): " ... the burden is upon the identified

21                 potential creditor to satisfy the liquidator, and upon appeal the Court, as to the

22                  creditor's claim". In any event, it would not be fair and equitable for Mr

23                  Bobidinski to be allowed to "scoop the pool" to the defriment of all other

24                  creditors by being treated as a secured creditor for the inflated sum of

25                  US$1, 765,000, well in excess of the sum he actually advanced. "

26

27   157.   Having dealt with their various observations as to fact, alluded to earlier in this Judgment,

28          the JOLs then turn to consideration of the Promissory Notes. They state at paragraph 40t
29                                                                                                              I
                                                                                                               tm
                                                                                                               Bil


     190123 In the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)
                                                                                            Page 69 of 98
                                                   Exhibit 1                                         Page 72
     1             "40.    The TB Promissory Note is at [B/l/1]. As with the Promissoiy Notes of the other

     2                     Noteholders, it is convertible promissory i.e. convertible into shares in the

     3                     Company upon certain trigger events occurring. As noted above it is on the same

     4                     terms as the Promissory Notes of the other Noteholders with senior secured

     5                     convertible promissory notes. After some initial prevarication, Mr Bobulinski

     6                     confirmed in cross-examination that the terms of the TB Promissory Note

     7                     accurately recorded the agreement which he had reached with the Company. "

     8

     9    158.    Equally significantly paragraphs 45-46 deal with the JOL's contention as to Clause 3.3:

 10

 11               "45.     Clause 3.3 provides that, if neither a Liquidity Event nor a bona fide equity

12                        financing occurs prior to the Maturity Date, then the Note converts into shares,

13                        the terms and conditions of which have to be negotiated and agreed betM'een the

14                        holder and the Company:

15                                "If neither (a) a Liquidity Event or (b) a bona fide equity financing of the

16                                Borrower has been consummated on or before the Maturity Date, then the

17                                Principal Loan Amount shall convert        into   equity securities of the
18                               Borrower on terms and conditions to be negotiated in good faith by the

19                               Borrower and the Noteholder. "

20               46.      Clause 3.3 therefore requires an agreement to be reached between the Company

21                        and the Noteholder as to the terms and conditions of the new shares. However, in

22                        contrast to Clause 3.1, the conversion is not "automatic". The JOLs consider that

23                        the better view must be that, if there is no such agreement reached and the

24                        Maturity Date has passed,     the Noteholder will simply have a claim for the

25                        repayment of the Principal Loan Amount under the Note.                Otherwise the
26                        Noteholder would be in the unsatisfactory position of being able neither to receive

27                        the new shares, nor to claim repayment of the Principal Loan Amount. "

28

29       159.    The Court finds this to be a persuasive and attractive argument as well as a logical one.

30




         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                 Page 70 of 98
                                                         Exhibit 1                                           Page 73
      1     160.     At paragraph 53 the JOLs make the critical submission as to the
                                                                                     importance in general of
     2               liquidators being able to rely on the written agreements entered
                                                                                      into by the Company, and
     3               of only departing from that position "where there is clear and
                                                                                    cogent evidence to the
     4              requisite standard showing a subsequent agreement to vary or modify
                                                                                        through informal
     5              communications. "

     6

     7      161.    There follows at paragraph 55 the observation as to whether
                                                                                Mr Bobulinski should be
     8              able to rely on informal statements which were not recorded in any
                                                                                       kind of agreement in
     9              order to enhance and elevate his claim above those of all other
                                                                                    creditors and Noteholders
 10                 "and to claim virtually all of the remaining assets in the estate
                                                                                      for himself "
 11

 12        162.     The JOLs then submit at paragraphs 57-58 that Mr Roseman was
                                                                                 a very good witness,
 13                 who gave credible evidence and did his best to assist the Court. The
                                                                                         Court entirely agrees
 14                 with that assessment.

15

16         163.    The JOLs then make the fair and important point from their perspec
                                                                                      tive at paragraph 59
17                 that for the most part the JOLs do not consider that Mr. Bobulin
                                                                                    ski was untruthful in his
18                 evidence, the real question being whether the communications
                                                                                described by him are
19                 sufficient as a matter of law to give rise to binding legal rights and
                                                                                          obligations.
20

21        164.     Once again, the Court finds that Mr Bobulinski, was truthful and
                                                                                    honest but that he may
22                 well   have   misapprehended    and   even misconceived      the   purport   of the relevant
23                 communications. Ultimately the issue here is not whether Mr
                                                                               Bobulinski was honest, but
24                 whether clear and unambiguous promises were proven to be made
                                                                                 to him.
25

26        165.     Not only does Mr Bobulinski have a vested interest in these proceed
                                                                                       ings but also he
27                 found it necessary to allege that evidence given by Mr Rosema
                                                                                 n in relation to a telephone
28                 conversation between Mr Roseman and Mr Bobulinski on 22 April
                                                                                 2016 was untruthful
29                 and false. The Court is compelled to state at this juncture that
                                                                                    it would find great



                                                                                                                       \

          190123 In the Matter of China Branding Group Limited -FSD 52
                                                                       of 2016 Judgment (RMJ)
                                                                                                   Page 71
                                                            Exhibit 1                                        Page 74
     1            difficulty in concluding that any aspect of Mr Roseman's testimony was untruthful and

 2               false.

 3

 4        166.   The JOLs also argue at paragraph 60.3:

 5

 6               "60. 3. Thirdly, the JOLs are very skeptical of Mr Bobulinski 's assertion that he was not

 7                        aware ofthe financial difficulties faced by the Company in 201 6 ("I didn 't believe

 8                        the Company was in financial distress"). It was clear from Mr Roseman's

 9                        evidence that these difficulties were manifest, and given that the evidence also

10                        shows that Mr Bobulinski stayed in close contact with Mr Roseman and obviously

11                        took a keen interest in the Company,         it is inherently implausible that Mr

12                        Bobulinski was not well aware of these difficulties. Indeed, he was clearly aware

13                        that the Company needed to borrow further funds to meet its payroll since he

14                        himself advanced a further US$150,000 to the Company in February and March

15                        2016 for these purposes. It is also clear that Mr Bobulinski was kept closely

16                        informed of the decision of the Company to enter into provisional liquidation in

17                        the Cayman Islands. The Court should therefore conclude that Mr Bobulinski was

18                        aware of the serious financial difficulties which the Company was under in 2016,

19                        and of the entry of the Company into provisional liquidation and then official

20                        liquidation. "

21

22       167.    With all due respect to Mr Bobulinski, who is a professional investor and business

23               person, it is highly improbable that Mr Bobulinski could not have been aware of the

24               Company's financial difficulties, given inter alia the Company's need to borrow further

25               funds from him. The Court notes that this is a matter of relevance to Mr Bobulinski's

26               realism and reliability as a witness rather than to his integrity as such.

27

28       168.    The JOLs at paragraph 61 invite the Court to accept the expert evidence of Mr Dosker

29               and indeed where there is any difference between the views expressed by Mr Dos^i^ng

30               by Mr Valle to prefer those of Mr Dosker, who unlike Mr Valle is des


                                                                                                   c.


         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)           A
                                                                                                PagUUibW              r

                                                          Exhibit 1                                         Page 75
     1            independent and impartial. As the Court has previously indicated, it has formed the view

     2            that it has greater confidence in the expertise of Mr Dosker. Ultimately, however such

     3            findings as there may be as to California law must then be applied to the facts as found by

     4            the Court.

     5

     6    169.    There follows some criticism of the Appellant failing to take issue with Mr Dosker on

     7            aspects of Mr Valles's evidence, giving him it is said no opportunity to defend his

     8            opinion. While that may well be valid, the Court considers it important to note that both

 9                expert witnesses were engaged in difficult and to a degree unfamiliar terrain at the

10                intersection of California law and Cayman Islands law.

11

12        170.   Perhaps more substantively, the JOLs point out that Mr Valle was as they saw it quite

13               clearly not independent, being Mr Bobulinski's own lawyer who had advised him in

14               connection with this very matter. They state at paragraph 64:

15

16               "64.    Mr Valle. In contrast to Mr Dosker, it is respectfully suggested that Mr Valle 's

17                       evidence was not satisfactory. The difficulty with his evidence is that he was quite

18                       clearly not independent, being Mr Bobulinski's own lawyer who had advised him

19                       in connection with this very matter. He had been first instructed in October 2017

20                       when Mr Bobulinski first made a claim and advised him in connection with that

21                       claim and in relation to the subsequent proofs and the UCC filing. He had a

22                       retainer in place with Mr Bobulinski. It was also clear from the manner in which

23                       Mr Valle gave his evidence - in which he found it difficult to refrain from arguing

24                       the facts and acting as an advocate for Mr Bobulinski's position - that in giving

25                       evidence he was principally arguing the matter on behalfofhis client. "

26

27       171.    Although the Court is grateful for Mr Valle's courteous assistance, the Court must also

28               recognise and bear in mind the force of these arguments in determining foreign law^sfa 'A> .

29               matter of fact.
                                                                                                    u Oi? ,•             \ a1
30

                                                                                                    v


         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                Page 73 of 98
                                                        Exhibit 1                                              Page 76
 1   172.    The point is further explored in paragraph 66:

 2

 3           "(56.   The difficulty with Mr Valle 's evidence was that he owed conflicting duties. On

 4                   the one hand, his evidence was supposed to be independent but, on the other

 5                   hand, as Mr Bobulinski's own lawyer acting in his matter and holding a retainer

 6                   from him, he was obliged to act in Mr Bobulinsld 's best interests. The existence of

 7                   this conflict means that it is impossible for the Court to know whether particular

 8                   views expressed by Mr Valle were his own genuine, independent views or whether

 9                   they represented advocacy on behalf of his client. In light of the manner in which

10                   Mr Valle gave evidence, it seems likely that a substantial part ofhis evidence was

11                   the latter. "

12

13   173.   In this important regard the difficulty described is one of Mr Bobulinski's own making to

14          the extent that there is any conflict between the views of Mr Valle and Mr Dosker. The

15          Court considers it both prudent and correct to adopt and apply the views as to law

16          expressed by Mi- Dosker.

17

18   174.   The Court now comes to what the JOLs describe as the two different legal theories upon

19          which the Appellant relies, the California law doctrine of waiver and promissory

20          estoppel.

21

22   175.   They provide an overview at paragraphs 71-73:

23

24          "Waiver

25          71. 1.   the Maturity Date of the TB Promissory Note of 14 April 201 6 was waived;

26          71.2.    the subsequent sale of the Company's assets to Remark pursuant to the APA was

27                   a "Liquidity Event "for the purposes ofClause 3. 1 ofthe TB Promissory Note;

28          71.3.    as a result of the waiver of the Maturity Event, the occurrence of the Liquidity

29                   Event   caused the   Principal Loan Amount       owed to    the Appellant    to    M

30                   automatically converted to a new class of preferred equity securities in m£ ,/
                                                                                                         6 ?

                                                                                                                        OV

     190123 In the Matter of China Branding Group Limited - F5D 52 of 2016 Judgment (RMJ)                              iK
                                                                                                                 'T-


                                                                                            Page 74 of 98
                                                    Exhibit 1                                          Page 77
 1                   Company with a 2.5x liquidation preference, pursuant to Clause 3.1 of the TB

 2                  Promissory Note.

 3           72.    The claim is summarized asfollows in Mr Valle 's first report:

 4                   "Under Section 3.1 of the Note, because the maturity date was ignored and

 5                  waived, [Mr Bobidinski's] principal loan amount of US$650,000 converted to a

 6                  preferred equity position with a 2.5x liquidation preference upon the liquidity

 7                  event ofthe sale of[the Company's] assets to Remark.

 8           73.    Having heard the evidence at trial, the JOLs remain firmly of the view that this

 9                  claim is not close to being sufficiently established such that it could be properly

10                  admitted as a claim by the JOLs in the liquidation. Mr Bobulinski is far from

11                  having provided "sufficient proof' that the claim founded on the alleged waiver is

12                  a "real debt". "

13

14   176.   In the instant case what is alleged is a bilateral waiver by conduct. This is argued against

15          as follows at paragraphs 76-77:

16

17          "7b,    In the present case, Mr Bobulinski's case is based on an alleged bilateral waiver

18                  by conduct. In particular, it is his case that, upon the Maturity Date, it was

19                  necessary for the parties, pursuant to Clause 3.3 of the TB Promissory Note, to

20                  negotiate and agree the terms of the new shares into which Mr Bobidinski's Note

21                  was to be converted. It is said that the parties did not do this, and that this is only

22                  inconsistent with an intent to waive the Maturity Date in Clause 3. 1.

23          77.     It appears to the JOLs that, in light of the evidence, there remains a fundamental

24                 problem with this part ofMr Bobulinski 's argument. This is that the failure by the

25                 parties to enter into any negotiations pursuant to Clause 3.3 is equally, if not

26                  more consistent, with the parties thinking that there was no basis on which Mr

27                  Bobulinski would have wished or agreed to convert his debt to                     equity in

28                  circumstances where     the   Company was      insolvent and about to            enter   into

29                 provisional liquidation following the presentation of a creditor's

30                 petition against the Company. "                                                           <0
                                                                                             I r' i
                                                                                             \
                                                                                                 \
     190123 In the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment (RMJ)
                                                                                                 Page 75 of 98

                                                    Exhibit 1                                                 Page 78
     1

     2    177.    This is essentially a commercial argument with which it would be hard to find fault.

     3

     4    178.    The following evidence is relied upon and then commented upon at paragraphs 79- 80:

     5

     6            "79.    A   telephone   conversation   then   took place   between Mr Roseman      and Mr

 7                        Bobalinski on 22 April 2016. Mr Roseman gave clear evidence about this

 8                        conversation in his affirmation (para 16(b) [A/6/11] on which he was not

 9                        challenged in cross-examination. He said, referring to Mr Bobulinski's affidavit

10                        at paras. 19-20:

11

12                        "This is not an accurate representation of what took place on that telephone call

13                        During this telephone conversation, I informed Mr Bobnlinski that there was no

14                        way that the Noteholders and the Board of the Company (in particular the S1G-

15                        appointed director) would allow Mr Bobnlinski an extension of the maturity

16                        deadline under the Note with no return and I also informed him, immediately after

17                       being notified by Counsel, that his and the majority of the other Noteholders'

18                       notes were maturing. I did not tell him that it was "unnecessary" to put a new

19                       note in place and I certainly did not give him any assurances, but 1 told him that it

20                       was 100% certain that the Noteholders and the Board would not consent to it and

21                       it was just not possible commercially. 1 also confirm that this conversation took

22                       place just after 1 had told Mr Bobulinski that his Note had expired, so he had no

23                       reason to believe at that point, or now, that there was any extension ofthe Note or

24                       waiver of any of its terms or anything similar. 1 simply made it clear that the

25                       extension was not feasible at that time and that he and other Noteholders were

26                       facing the same situation. "

27               80.     In his cross-examination, Mr Bobulinski sought to claim that this evidence was

28                       false, inaccurate or a "stretch". However, there is no reason to think that Mr

29                       Roseman would have lied on this point. Unlike Mr Bobulinski, he has no financial
                                                                                                                 ?Aj:




30                       interest in the present litigation. Moreover, in circumstances where Mr Roferriaffi            %




         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                Page 76 of 98               it*

                                                          Exhibit 1                                       Page 79
     1                    was not challenged on this evidence in cross-examination, the Court is bound to

     2                    accept it.   In any case,    the evidence     is credible   and consistent with      the
     3                    surrounding contemporary documents, as set out in para 17 of Mr Roseman 's

     4                    affirmation [A/6/11]. "

     5

     6

     7    179.    Then there is a contrast made with Mr. Bobulinsld's own evidence at paragraph 8 1 :

     8

     9            "81 .   In   addition,   Mr   Bobulinski's   own    evidence   about   the   conversation   was
10                        inconsistent and changing. In his affidavit (at para. 20) his position was simply

11                        that there had been no discussion between himself and Mr Roseman about the

12                        terms of any conversion of the surrender of a note or the surrender of the note.

13                        However, in cross-examination, he claimed for the first time that he and Mr

14                        Roseman had specifically said that they were not going to "take any action on the

15                        notes based on the maturity date. " This is a further reason why the JOLs consider

16                        that the more accurate account of the conversation is likely to be that which was

17                        given by Mr Roseman. "

18

19       180.    Once again, it is open to the Court to conclude as it does that Mr Roseman' s testimony is

20               the more sound and credible account.

21

22       181.    Then the further argument is made that it would have made no commercial sense

23               whatsoever for Mr Bobulinski to seek to convert his claim as a creditor into a

24               shareholding in the Company. By doing this, Mr Bobulinski would have subordinated his

25               position to other creditors of the Company in circumstances in which there is presently no

26               prospect of any distributions being made to the Company's shareholders (whether

27               preferred or otherwise).

28                                                                                                     //f-
29       182.    The JOLs elaborate at paragraphs 84-85:
                                                                                                   *                 f £5)$
30




         190123 In the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)

                                                                                                   Page 77 of 98

                                                          Exhibit 1                                           Page 80
      1             "84.     In fact, it is clear from the evidence referred to above that the Compan
                                                                                                      y was in
      2                      serious financial difficulties, that it was insolvent and that a winding
                                                                                                      up petition
      3                      was presented on 28 April 2016. In these circumstances, the reasona
                                                                                                 ble inference
     4                      from the failure of the parties to seek to agree the terms of conversi
                                                                                                   on of Mr
     5                      Bobulinsld's Note to shares was, not that the parties intended to
                                                                                              waive the
     6                      Maturity Date, but that there was no point in attempting to agree
                                                                                              such terms as
     7                      there was no rational basis on which Mr Bobitlinski would have wished
                                                                                                  to convert
     8                      the debt claim under his note to equity in an insolvent company which
                                                                                                  was the
     9                      subject ofa creditor 's winding up petition.

 10

 11                85.      The position was well summarized by Mr Roseman in his evidence:

 12                         "Q. And you never commenced at any time having negotiations
                                                                                        with Mr
 13                         Bobulinski in relation to the conversion, did you? [A] No, I wouldn'
                                                                                                 t have
 14                         expected he would want to convert with the creditors being in front
                                                                                                of the equity,
 15                         but no, to answer your question, the answer is no. "

16

17         183.   These are serious and substantial points of argument, to which with
                                                                                      great respect the
18                Appellant has given no significantly persuasive response.

19

20         184.   Hie JOLs reiterate that the conduct of the parties is more consistent
                                                                                        with the Maturity
21                Date remaining in place but that no steps would be taken to convert Mi"
                                                                                          Bobulinsld's debt
22                claim to equity, because this was obviously against his interests in circumst
                                                                                                ances where
23                the Company was insolvent and where this would in any case have
                                                                                  required permission
24                from the Court.

25

26        185.    They then make this submission at paragraph 90:

27                "Clause 10.13

28                90.      The further point is that, in any case, Clause 10.13 of the Promiss
                                                                                               otyJMotq**^
29                         [B/l/9] provides that:

                                                                                                                    S *
                                                                                                                      >)
                                                                                                   %y
                                                                                                                      #7'
          190123 In the Matter of China Branding Group limited - FSD 52 of 2016
                                                                                Judgment (RMJ)
                                                                                                  Page 78 of 98

                                                           Exhibit 1                                        Page 81
     1                     "No failure to exercise and no delay in exercising on the part of the Notehold
                                                                                                          ers,
     2                     of any right, remedy power or privilege hereunder shall operate
                                                                                           as a waiver
     3                     thereof"

     4            91.     Accordingly, contrary to Mr Bobulinski's case, on any interpretation
                                                                                               of the
     5                    contract, a failure on his part to exercise any rights under the Promisso
                                                                                                   ry Note
     6                    would not give rise to a waiver in any event. "

     7

     8    186.    Once again, there seems to the Court to be merit in this point as well.

     9

 10       187.    With reference to Mi' Roseman's authority to act on behalf of the
                                                                                    Company, the
 11               following propositions are found at paragraph 92:

 12

13                "92.    Mr Roseman 's evidence was that, prior to the appointment of the JOLs,
                                                                                                 he would
14                        have needed Board authority to enter into any agreement. Moreover, it
                                                                                                is difficult
15                        to see how either the Company or Mr Roseman on its behalf could have
                                                                                               agreed to
16                       waive the Maturity Date in the TB Promissory Note following the presenta
                                                                                                  tion of
17                       the winding up petition on 28 April 201 6. This is because, by waiving
                                                                                                the Maturity
18                       Date, the Company woidd in effect have been conferring on Mr Bobulins
                                                                                               ki a new,
19                       additional right under Clause 3.1 to convert his debt to shares in the
                                                                                                event of a
20                       Liquidity Event occurring. However, following the presentation of the petition
                                                                                                        all
21                       dealings with the Company's shares were void without permission of
                                                                                            the Court
22                       (which was not obtained) (section 99 of the Companies Law): "

23

24       188.    All of this is surely consistent with practical common sense.

25

26       189.    As to the nature of waiver under the Promissory Note, the JOLs refer
                                                                                      to the express
27               provision in the Note itself:

28
                                                                                                           M
                                                                                                   '(p

                                                                                                  \
                                                                                                                    S


         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016
                                                                               Judgment (RMJ)
                                                                                                Page 79 of 98

                                                         Exhibit 1                                        Page 82
      1              "93.     The further point is that the terms of the Promissory Notes
                                                                                          provide that the terms
      2                       of the Notes can only be waived in writing. Clause 10.11
                                                                                       [B/l/8] provides as
      3                      follows:

      4                       "No term of this Note may be waived, modified or
                                                                               amended except by an
      5                       instrument in writing signed by both of the parties hereto.
                                                                                          Any waiver of the terms
     6                       hereof shall be effective only in the specific instance and
                                                                                         for the specific purpose
     7                       given. "

     8

     9      190.     While it is conceded that as a matter of California law such
                                                                                  a provision itself is capable of
 10                 being waived, and only where the evidence shows that this
                                                                              was the parties' intention, the
 11                 JOLs state both that this requires evidence of conduc
                                                                          t which is inconsistent with an
 12                 intention to enforce the clause, and that there is no specifi
                                                                                  c evidence of any such conduct
 13                 in the present case.

 14

 15        191.     As in relation to a number of matters, the Court is of
                                                                           the view that while the Appellant
 16                 puts forward a plausible theory as to why his Appeal
                                                                         should succeed, the evidence to
 17                 support that theory is unfortunately and frequently lacking
                                                                                or deficient.
18

19         192.    The JOLs conclude this aspect by stating at paragraph
                                                                         95:
20

21                 "95.     The final point on the question of whether there was
                                                                                 a waiver is that, as a matter
22                          of California law, if there is any doubt about the matter,
                                                                                       there will be no waiver:
23                          "doubtful cases will be decided against a waiver". In the
                                                                                      present case, there is no
24                          doubt, since it is clear that there was no waiver. But, even
                                                                                         if there was any doubt
25                          as to the position, then there would still no effectiv
                                                                                   e waiver as a matter of
26                          California law. "

27

28        193.     Ultimately, this case comes down to the quality of the
                                                                          evidence and not to the quaj^^of
29                 the theory.
                                                                                                            ,,a~"



30
                                                                                                     I


          190123 In the Matter of China Branding Group Limited
                                                                                                                     m
                                                               - FSD 52 of 2016 Judgment (RMJ)              r-n


                                                                                                   Page 80 of 98

                                                           Exhibit 1                                         Page 83
      1     194.     The JOLs then turn to what the Court considers the paradox of
                                                                                   the Appellant's case,
      2              stating at paragraphs 96-99:

      3

     4               "96.     Even aside from the above points, in the JOLs' view, Mr Bobulin
                                                                                             ski's waiver
     5                        claim is flawed for a further reason. This is because the claim based
                                                                                                    on Clause
     6                        3.1 is in any case a claim to a shareholding in the Company,
                                                                                           and not to a debt
     7                        claim owed by the Company. This is afundamental difficulty with
                                                                                              Mr Bobulinski 's
     8                       claim to be a creditor of the Company for the 2.5x multiplier pursuan
                                                                                                  t to Clause
     9                       3.1.

 10                 97.      It should not need saying that someone who claims to be shareho
                                                                                             lder in a
 11                          company is not entitled to lodge a proof of debt in the liquidation
                                                                                                 of the company
 12                          claiming to be a creditor. Similarly, under the usual priority rules
                                                                                                  applicable in a
 13                          liquidation, all creditors are required to be paid in full, before shareho
                                                                                                       lders are
 14                          entitled to receive anything (see section 140 (1) ofthe Companies Law).

 15

 16                 98.      Clause 3.1 [B/l/3] provides that, upon a Liquidity Event on
                                                                                         or before the
17                           Maturity Date, the loan amount under the Note "shall automa
                                                                                         tically convert into
18                           a new class ofpreferred equity securities (the "New Equity Securitie
                                                                                                 s ") of [the
19                           Company] ".

20                 99.      Further,   those shares carried with them a right to an             "initial liquidation
21                          preference, prior and in preference to any distributions to any
                                                                                            holder of equity
22                          securities, in the amount of two and one half (2.5) times the aggrega
                                                                                                  te Principal
23                          Loan Amount".

24

25        195.     Having outlined what they claim is the evolving history presented by
                                                                                        the Appellant upon
26                 this issue, the JOLs then state their position in this way at paragrap
                                                                                          hs 1 05- 1 07 :
27

28                 "105.    Against this   background,     in    his    closing submissions   (paragraph     45) Mr
29                          Bobulinski has now advanced a yet further variation ("the Closing Subip^^is^ff^
30                          Argument"). The argument which now appears to be advanced is that:               W /,
                                                                                                            sc


                                                                                                                          ,; Is
          190123 In the Matter of China Branding Group Limited - FSD 52 of
                                                                           2016 Judgment (RMJ)                   4
                                                                                                                         y&f
                                                                                                       Page 81 of 98
                                                                Exhibit 1                                            Page 84
      1

      2                     105.1. Mr Bobulinski is entitled under
                                                                   Clause 3.1 to the conversion of the
      3                             Principal Loan Amount into a new class of
                                                                              preferred equity securities;
      4                             and
      5                     105.2. he also has a claim, as a creditor,
                                                                        to a "liquidation preference" in an
      6                            amount of 2. 5x the Principal Loan Amount
      7             106.    This argument appears to suppose that at the
                                                                         same time there was an entitlement
      8                     to convert the Principal Loan Amount into
                                                                      shares and into a new debt claim debt
     9                     for 2.5x the Principal Loan Amount. This argum
                                                                          ent makes little more sense than
 10                        the previous versions.

 11                 107.    The JOLs agree with the first point such that,
                                                                                if the Maturity Date had been
 12                        waived, and a Liquidity Event had occurred,
                                                                          then Mr Bobulinski would have been
 13                        entitled to the conversion of the Principal
                                                                            Loan Amount into new preferred
 14                        shai-es. However, there is no basis for the
                                                                          argument that Mr Bobulinski would
 15                        have an additional claim, as a creditor, to 2.5x
                                                                            the Principal Loan Amount. "
 16

 17

 18        196.    The JOLs examined the meaning of a liquidation
                                                                  preference at paragraphs 108-109:
19

20                "108. In particular:

21

22                108.1. The "initial liquidation preference"
                                                                 conferred by Clause 3.1 is a right which
23                       attaches to the new shares issued under that
                                                                       clause on conversion ofthe Principal
24                       Loan Amount. Mr Valle rightly accepted this
                                                                        and it is in any event clear from the
25                       definition of "liquidation preference " under
                                                                       California law [C2/65].
26

27                               "Liquidation price " or "liquidation preference
                                                                                 " means amounts payable
28                               on shares of any class upon voluntary or involu
                                                                                ntary dissolution, winding
29                               up or distribution of the entire assets of
                                                                            the corporation, includiim^^fc^




          190123 In the Matter of China Branding Group
                                                       Limited - FSD 52 of 2016 Judgment (RMJ)                   -v*7
                                                                                                     w  tf.S A
                                                                                                 Page 82Bf
                                                                                                                      w

                                                          Exhibit 1                                         Page 85
      1                            cumulative dividends accrued and unpaid, in priority to shares of another

      2                            class or classes. "

     3             108.2. It is thus a version of the usual right which attaches to preferen
                                                                                            ce shares issued
     4                     by a company which gives those shares priority over other classes ofshares
                                                                                                      on a
     5                     liquidation or equivalent distribution event. Indeed,          this is clear from the
     6                     language of Clause 3.1 which makes clear that the effect of the preferen
                                                                                                    ce is to
     7                     give priority   "in preference    to any distributions to any holder of equity
     8                     securities

     9             108.3. The " initial liquidation preference" is therefore a right attaching
                                                                                               to the shares
 10                       which gives the shares priority over other classes of shares on a liquidatio
                                                                                                       n or
 11                       analogous event. In other words, it is a priority right which governs
                                                                                                the extent to
 12                       which the preference shares enjoy priority over other classes of shares
                                                                                                  on a
 13                       winding up or similar process.

 14                109.   It   follows     that   the    "initial      liquidation   preference"   is   not    an
 15                       additional/freestanding debt claim which exists alongside the shares. Indeed,
                                                                                                        if
16                        the draftsman had intended to create such a right under Clause 3.1
                                                                                             then he would
17                        have used the same language which he used to create such a right under
                                                                                                 Clause
18                        3.2 (see paragraph 43 above). "

19

20

21        197.    As the JOLs rightly state, it is difficult to see conceptually how there could
                                                                                                 be at the same
22                time a right to convert the Principal Loan Amount into new shares
                                                                                    and also a right to
23                have a debt claim for 2.5x the Principal Loan Amount.

24

25        198.   The Court is inevitably concerned with how in the context of the Compan
                                                                                         ies Winding Up
26               Rules such opposing entitlements as debts and shares would relate
                                                                                   to each other. Order
27                16, for example, deals with proof of debts in official liquidations
                                                                                      and with creditors'
28               claims. It does not as such deal with shareholder claims at all.

29


                                                                                                   iff.         i

          190123 In the Matter of China Branding Group Limited - FSD 52 of 2016
                                                                                Judgment (RMJ)          i£L&
                                                                                                   Page 83 of 98
                                                           Exhibit 1                                          Page 86
     l     199.    As the JOLs point out, the holder of the share conversion right plainly could not expect
                                                                                                            to
     2             receive both the return of capital on the nominal amount of the new shares issued
                                                                                                     and the
     3             2.5x Principal Loan Amount as a debt. Some form of credit -would arise to be given

     4             against the debt claim for the value of the shares, but for how much?

     5

     6    200.     With all due respect to the Appellant, this legal argument is unsustainable. The
                                                                                                    better and
     7             indeed more conservative view is that Mr Bobulinski in the circumstances as
                                                                                               they
     8             evolved remained a creditor for at least the $650,000 which he advanced and for
                                                                                                   which
     9             he has been admitted. Whether or not ultimately he is admitted as a creditor for
                                                                                                    any
 10                greater sum will ultimately be decided in this Judgment.

 11

 12       201.    The manner in which the JOLs propose that this particular issue should be resolved
                                                                                                     is
 13               summarized at paragraph 112.1:

14

15                " 112.1 The JOLs do not say that Mr Bobulinski became a shareholder in the
                                                                                             Company
16                        pursuant to Clause 3.1 — on the contrary, they say that Clause 3.1 does not
                                                                                                      apply
17                        because the Maturity Date was not waived and no Liquidity Event occurred

18                        before the Maturity Date. The JOLs say that Mr Bobulinski is a creditor for the

19                         US$650, 000 amount which he advanced andfor which he has been admitted; "

20

21       202.     Irrespective of all other issues in this Appeal, this appeal's to the Court to be an entirely

22                sound and logical approach.

23

24       203.     The remaining matter to be considered therefore is one of formal legal priorities

25                Paragraph 113 states:

26                "113.   The final issue in relation to the waiver claim concerns, if it is right that
                                                                                                        the
27                        "initial liquidation preference " is some kind ofadditional/freestanding debt claim

28                        (and, as explained above the JOLs do not see how it can be), the priority of any

29                        such claim in the liquidation of the Company.       This point is addressed
30                        cursorily in Mr Bobulinski's closing submissions.                                        &
                                                                                                         €_£?/ •

                                                                                                                       #7
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment
                                                                                        (RMJ)
                                                                                                 Page 84 of 98
                                                          Exhibit 1                                        Page 87
      1                    As to this:

      2                     113.1. Section 49 (g) of the Companies Law subordinates
                                                                                    to other creditors, all
      3                            claims of a shareholder against a company in liquidation in
                                                                                               the capacity
      4                            ofshareholder. "The rationale ofthe section is to ensure that the
                                                                                                     rights of
      5                            members as such do not compete with the rights of the general
                                                                                                 body of
     6                             creditors": Soden v British & Commonwealth [1998] AC 298
                                                                                            at 324C.
     7                     113.2. The effect of section 49 (g) (which is in the same
                                                                                     terms as equivalent
     8                            provisions in the English Companies legislation) was recently
                                                                                                summarized
     9                            by Kawaley J in Re Herald Fund SPC:

 10                                "In my judgment section 49 (g) of the Companies Law, in
                                                                                           asserting the
 11                               priority of ordinary creditors' claims over shareholder
                                                                                          claims (in the
 12                               event of any competition between them) does indeed reflect
                                                                                             a principle of
 13                               fundamental character. "

 14                       113.3. Any claim to an "initial liquidation preference", as right
                                                                                            attaching to the
 15                               shares as Mr Valle accepted and the California legislation
                                                                                             makes clear, is
 16                               a shareholder claim and not an ordinary creditor claim.

17                        113.4. It follows that even if there some kind of additional/frees
                                                                                             tanding debt
18                                claim in respect of the initial liquidation preference, it would
                                                                                                   fall within
19                               section 49 (g) and therefore in any event be subordinated
                                                                                           to the claims of
20                               the creditors ofthe Company (both subordinated and unsubo
                                                                                           rdinated).
21

22                        113.5. Contrary to paragraph 50 of Mr Bobulinski's submiss
                                                                                     ions, the fact that
23                               the Company did not take the steps to register Mr Bobulin
                                                                                          sfd as a
24                               shareholder does not mean that this claim to the         " initial liquidation
25                               preference" is not a claim made in the capacity of a shareho
                                                                                              lder, or
26                               someone who claims to be entitled to be registered as a shareho
                                                                                                 lder.
27                       114.    For all these reasons, Mr Bobulinski's claim to be a creditor for
                                                                                                   the 2.5
28                               multiplier based on Clause 3.1 in any case fails, because the effect
                                                                                                      of that
29                               clause was to entitle Mr Bobidinski to shares with the 2.5x
                                                                                             liquidation          :
30                              preference, not to a debt claim for the 2.5x multiplier. The JOLs
                                                                                                  consider

                                                                                                 1
                                                                                                                      m
          190123 In the Matter of China Branding Group Limited - FSD
                                                                     52 of 2016 Judgment (RMJ)


                                                         Exhibit 1                                         Page 88
     1                                  that   the   other   creditors   of the     Company   (including     (he    various
     2                                  Noteholders) woidd he (rightly) aggrieved ifMr Bobulinsld 's claim for the

     3                                  multiplier was to be admitted on the basis of this type of speculative (and

     4                                  changing) argument. "

     5

     6    204.    The Court agrees. It is perhaps unfortunate that in the course of this Appeal the Court has

     7            had to address a number of legal issues which regrettably have no ultimate intrinsic merit.

     8

     9    205.    The JOLs then move on to consider promissory estoppel, stating at paragraph 116:

 10

 11               "116.    As explained in Dosker hp. 6 [A/10/84], and as accepted by Mr Valle in cross-

12                          examination, as a matter of California Law in order to establish a claim for

13                         promissory estoppel, a party mast prove the following:

14                116. 1. that a promise was made which was clear and unambiguous in its terms;

15                116.2. that the party to whom the promise was made has relied on it;

16                116.3. that any reliance on the promise was reasonable andforeseeable; and

17                116.4. that the relevantparty has been injured by his reliance on the promise. "

18

19       206.    While the Court has every sympathy for the sincerity of Mr Bobulinski's position the

20               problem is that in the absence of at least some independent supporting evidence Mr

21               Bobulinski falls short of being able to establish the essential facts to which the law of

22               California can then effectively and dispositively be applied.

23

24       207.    There is then additional exposition at paragraphs 122-124:

25

26               "122. Mr Roseman explained in his evidence the nature of the difficult dynamic as

27                        attempts were being made to conclude a deal:

28                         "In   this     instance   there   were    expectations    of distributions   that      changed
29                        consistently and that I was, at many points in time, based on those exj?ef%ti®i§f)y~
                                                                                              Z*f"
30                        which were unclear to me, willing to help to accommodate Mr Bobitfihski out >of\ ^
                                                                                                           f ''         A\ %

         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                           Pagel&B'irH):
                                                                 Exhibit 1                                             Page 89
      1                   my distributions based on the distribution expectation at that point in time,
                                                                                                        if Mr
      2                   Bobnlinski was not made whole. That is correct. "

     3                     "I told Mr Bobnlinski clearly that based on the distribution process waterfal
                                                                                                         l that
     4                    was expected at that point in time, which changed about five times
                                                                                             between then
     5                    and closing, not based on my doing, but based on the consistent changing
                                                                                                   of the
     6                    waterfall based on the Cayman process, that, yes, at the point in time I expected

     7                    that everybody would have been paid [100] per cent of their proceeds
                                                                                               at closing
     8                    and that I would have been willing, based on the expectations I had at that
                                                                                                      point in
     9                    time, to accommodate Mr Bobulinski out of my proceeds which, just
                                                                                            so you hiow,
 10                       was my deferred salary and expenses that had been deferred for about
                                                                                               three years
 11                      while myfamily, including two children, was living in a two-bedroomed
                                                                                               apartment
 12                       with all my money drained going into the business.            So yes,   under those
 13                      circumstances the answer is yes. "

 14

 15              123.    He also made clear that any deal depended, in particular, on agreeme
                                                                                             nt being
16                       reached between Mr Bobulinski and Mr Roche:

17                       "No. I was - he wouldn't have been entitled to it under the note but
                                                                                              Mr Roach
18                       [sic] was made aware by Mr Bobidinski and by myself, and I put the
                                                                                            two of them
19                       together and attempted to continue to put the two ofthem together. Mr Roach
                                                                                                     [sic]
20                       understood that Mr Bobulinski wanted to see more and it was commun
                                                                                            icated to me
21                       on numerous occasions that there was going to be an agreement
                                                                                       and that Mr
22                       Roach [sic] would come       up with a solution for Mr Bobidinski,           including
23                      potentially purchasing his warrants, to get Mr Bobidinski to a point
                                                                                             where he
24                       wouldfeel comfortable with the deal. 1 had certainly expected a negotiati
                                                                                                   on would
25                       take place, but Mr Roach [sic] stated very clearly that he would ensure
                                                                                                 that Mr
26                      Bobulinski was taken care ofat that point in time. "

27

28               124.   Against, this context it is clear that Mr Roseman did not make any
                                                                                           binding
29                      promises to Mr Bobulinski that he definitely would receive the 2. 5x multiplie
                                                                                                      r in
30                      cash and in full. There is no doubt that this is what Mr Bobidinski wpM^
                                                                                                          m

                                                                                                                   *1
                                                                                                  o
          190123 In the Matter of China Branding Group Limited - FSD 52 of 2016
                                                                                Judgment (RMJ)
                                                                                                                  &>/

                                                          Exhibit 1                                         Page 90
     1                   Mr Roseman no doubt hoped it would be possible to satisfy those wishes, and

     2                   indeed thai al various times he may well have expected to be able to do so.

     3                   However> the JOLs have not seen any evidence that Mr Roseman made a clear and

     4                   unambiguous promise that the Company would definitely pay Mr Bobulinski the

 5                       2.5x multiplier in cash. "

 6

 1       208.   The JOLs then make the supplementary point that monies received by Mr Bobulinski

 8              would potentially have come Lom a number of different sources - the other Noteholders

 9              and Mr Roseman: "Any promise in order to be binding and effective would therefore

10              necessarily have also to have been given by these parties, and not merely by the

11              Company": (paragraph 130)

12

13       209.   With reference to the authority to make a promise in any event, the JOLs rely upon

14              operation of law at paragraph 133 :

15

16               "133.   There is also a further point. Insofar as Mr Bobulinski seeks to rely on exchanges

17                       which look place with Mr Roseman post 28 April 2016, then these will be

18                       ineffective as a result of the presentation of the winding up petition by Hickory

19                       Grove. Mr Bobulinski contends that his claim by reason ofpromissory estoppel

20                       for the 2.5x midtiplier is secured over the Company's assets. However, the

21                       creation   of any   new      secured claim    against   the   Company's   assets,   after

22                       presentation of the petition, is void by reason ofsection 99 of the Companies Law.

23                       The creation of a new secured claim would involve a disposition of the

24                       Company 's property is therefore voided by reason ofsection 99. "

25

26       210.   Once again, this is a point which the Court considers as valid.

27
                                                                                                                a
28       211.   The JOLs perceptively state at paragraph 136:
                                                                                                   la   .i
29
                                                                                                   I'



         190123 In the Matter of China Branding Group Limited- FSD 52 of 2016 Judgment (RMJ)

                                                                                                   Page 88 of 98

                                                           Exhibit 1                                          Page 91
      1              "136,     The process of conversion of the Promissory Note to
                                                                                   equity is providedfor under
      2                        Clause 3.3 As explained above, under this proces
                                                                                s the Principal Loan Amount
      3                        would convert into shares in the Company. However,
                                                                                  under general and long
      4                        standing principles of insolvency law, such shares
                                                                                  would then rank behind the
      5                        claims ofall creditors in a winding up. "

      6

     1      212.     This is the basis for the JOLs commenting at paragraph
                                                                            138 that it is far-fetched to think
     8              that Mr Bobulinski would even have sought to conver
                                                                       t his existing debt claim into shares
     9              ranking behind other creditors: "By doing so, he
                                                                     would inevitably have seriously
 10                 prejudiced his own interests".

 11

 12        213.     One way or another, the Court returns repeatedly
                                                                     to what it has already described as the
 13                 paradox at the centre of the Appellant's case.

 14

 15        214.     The JOLs add in practical terms that it was not within
                                                                           Mr Bobulinski's power to prevent
 16                the sale to Remark from taking place even if he could
                                                                             do so; that would merely have
 17                served to cause loss to Mr Bobulinski himself. All of
                                                                         this serves to indicate that reliance
 18                on any promise that might have been made was
                                                                         highly improbable if not frankly
19                 inconceivable in any event.

20

21        215.     It is also asserted that any reliance was neither reason
                                                                            able nor foreseeable. Paragraphs
22                 141-142 state:

23

24                 "141.     As explained above, the supposed "promises " made
                                                                               in the course of informal
25                           Whatsapp exchanges between Mr Bobulinski and Mr
                                                                             Roseman were not of a
26                           nature that it would have been reasonable for Mr Bobuli
                                                                                     nski to rely on them, or
27                         so as to make itforeseeable that he would.

28

29                 142.    Moreover, Mr Bobulinski was aware that the windin
                                                                             g up petition h
30                         presented on 28 April 2016, the JPLs had been appointed on 2 June iSffwi^\f^
                                                                                                 |0

          190123 In the Matter of China Branding Group Limited
                                                                                                 T;;
                                                                                                                .
                                                                                                                     of
                                                                                                                    '%y"
                                                               - FSD 52 of 2016 Judgment (RMJ)



                                                              Exhibit 1                                    Page 92
      1                       the   JOLs'   appointment   subsequently    taking   effect   on   18   August   2016.
      2                       Accordingly, from 28 April 2016 onwards, it would not in
                                                                                       any event have been
     3                        reasonable or foreseeable for Mr Bobnlinski to rely on assuran
                                                                                            ces made by Mr
     4                        Roseman in circumstances where the petition had been present
                                                                                          ed, and where the
     5                        JPLs and subsequently the JOLs were appointed. "

     6

     7

     8     216.    There is then further comment as to there being no injury
                                                                             on Mr Bobuiinski's part as a
     9             result of reliance. Paragraphs 144-145 state:

 10

 11                "744.    If Mr Bobulinski had exercised his conversion rights under
                                                                                       Clause 3.3 of the
 12                         Promissory Note, he would have received shares in the Compan
                                                                                         y, ranking behind
 13                         the claims of all creditors. In circumstances where the Compa
                                                                                          ny is insolvent, he
 14                         would not therefore have had any economic interest in the
                                                                                      liquidation of the
15                          Company. In fact, the Appellant is in a better position as
                                                                                       a result of not having
16                         exercised his conversion rights, and therefore retaining
                                                                                    a debt claim to the
17                         Principal Loan Amount, which has been admitted as an
                                                                                unsecured claim in the
18                         Company 's liquidation by the JOLs.

19

20                145.     Similarly, there is no evidence to suggest that Mr Bobulin
                                                                                      ski would have been
21                         able to prevent the sale transaction with Remark from
                                                                                 taking place (on the
22                         conftary) but, even if he had been able to do so, this would
                                                                                        simply have caused
23                         him loss since there is no evidence that any other purcha
                                                                                     ser would have been
24                         willing to enter into a sale transaction on better terms. "

25

26        217.    Although in slightly different guise, it is now clear that
                                                                             the same themes constantly
27                reappear.


28
                                                                                                               •N
                                                                                                  1
                                                                                                  1




          190123 In the Matter of China Branding Group Limited -FSD
                                                                    52 of 2016 Judgment (RMJ)

                                                                                                      Page 90 of 98
                                                            Exhibit 1                                           Page 93
      1     218.     The Submissions then address the separate issue as to whethe
                                                                                  r Mr Bobulinski's claim is
      2              secured over the assets of the Company in the hands of the
                                                                                JOLs pursuant to the terms of
      3              the Pledge.

     4

     5      219.     In light of the conclusions to which the Court will come
                                                                              as to waiver and promissory
     6               estoppel, the Court is reluctant to pursue this aspect at inordin
                                                                                       ately extended length.
     7

     8      220.    The first Submission made is that the Pledge does not reasona
                                                                                  bly identify the pledged
     9              Collateral contrary to the broad description of Collate
                                                                           ral in section 9108 (c) of the
 10                 Uniform Commercial Code ("the Code") as enacted. The
                                                                         part of the definition which
 11                 purports to create a pledge over all assets "in the United
                                                                               States" would it is said not
 12                 satisfy the requirements or section 9108 (c) so as effectively
                                                                                   to create a security interest.
 13

 14        221.     The second point is that there is no evidence that the Compa
                                                                                 ny had any assets falling
 15                 within the operative part of the definition of Collateral in the
                                                                                     Pledge, i.e., content library,
 16                 license agreements, and physical assets such as produc
                                                                           tion equipment in the United
17                  States. Instead, the JOLs maintain that the Company carries
                                                                                on business as an investment
18                 company. It was a parent company for the Group. As such,
                                                                            the Company had relatively
19                 few assets.

20

21        222.     The JOLs emphasise that Mr. Roseman's evidence on
                                                                     this point was that the United
22                 States content was owned by RAAD. Mr Tao's evidence
                                                                       seems to be to the same effect.
23

24        223.     Mr. Valle is said to have countered this by relying on a case
                                                                                 called Wachovia Bank v. WL
25                 Homes LLC, a decision of the Third Circuit Court of Appeal
                                                                             s on appeal from Delaware,
26                 and not of the Ninth Circuit on Appeal from California, and therefo
                                                                                       re not forming part of
27                 California law.

28

29        224.     In that case they say that there was no dispute that the scope
                                                                                  of the
30                 extended to the relevant assets of the subsidiary, but that
                                                                               by contrast therterrns 'of
                                                                                                 ; '            ""



                                                                                                                        'rM
          190123 In the Matter of China Branding Group Limited - FSD
                                                                     52 of 2016 Judgment (RMJ)
                                                                                                       Page 91 of 98
                                                            Exhibit 1                                                Page 94
          1                Pledge do not even purport to create
                                                                security over the assets of any of the
                                                                                                       Company's
      2                    subsidiaries.

      3

      4          225.     Furthermore, it is said that this decision
                                                                      concerned a subsidiary which was 100%
                                                                                                                 owned
      5                   by the parent Company, and in contrast
                                                                    in the present case RAAD was not a subs
                                                                                                               idiary of
      6                   the company, and the Company itself held
                                                                         no interest at all in RAAD. It is then point
                                                                                                                      ed
      7                   out that Mr Bobulinski did not cross-exam
                                                                       ine Mr Dosker on this aspect of his evide
                                                                                                                 nce.
      8

      9         226.      The argument continued at paragraph 166:

     10

 11                        166,    In his closing submissions, Mi• Bobulinsk
                                                                              i once again advances a new argument
 12                                based on a case called Avco Delta Corp
                                                                            oration Canada Ltd v United States. This
 13                               case was not referred to by Mr Valle
                                                                          , or even included in the bundles of
                                                                                                                      US
 14                               authorities, and it is not open to Mr Bobu
                                                                               linski to seek to rely on it. In any case,
 15                               the new argument makes no sense. The
                                                                            JOLs agree that, under the terms of the
 16                               Pledge the Company represented that
                                                                           it owned the Collateral, and that it was
 17                               creating security over the Pledge. Howe
                                                                                 ver, it did not represent that the
 18                               Collateral included the content library and
                                                                              license agreements owned by RAAD.
 19                               In this respect, paragraph 74 of Mr Bobu
                                                                             linski 's closing submissions is a non
20                                sequitur because it does not follow
                                                                            fi-om the fact that the Company was
21                                representing that it was the owner of the
                                                                              Collateral, that it was also representing
22                                that the content library and licence agree
                                                                             ments formed part ofthat Collateral. "
23

24            227.      The third point made is that the Pledge
                                                                    does not attach to the proceeds of sale,
                                                                                                             in that,
25                      under California law section 9315 (2)
                                                                   of the Code a security interest attaches
                                                                                                              to pay
26                      identifiable proceeds of Collateral, whic
                                                                  h it seems can extend to tracing.
27

28            228.      However, case law is then cited to supp
                                                                 ort the proposition in paragraph 169 that
                                                                                                            the
29                      burden of tracing rests with the secur
                                                               ed creditor claiming a security interesWrim
                                                                                                           The^




              190123 In the Matter of China Branding                                                                        m
                                                     Group Limited - FSD 52 of 2016 Judgm
                                                                                          ent (RMJ)
                                                                                                         Page 92 of 98

                                                                  Exhibit 1                                         Page 95
      1             proceeds and it is satisfied by the submission of detailed
                                                                               , "testimony or documentary
      2              evidence that establishes a transactional link between the procee
                                                                                      ds and the collateral. "
      3

     4      229.    Mr Bobuiinski's evidence it is claimed does not address
                                                                            this point, and that is correct.
     5

     6      230.    The position is summarises at paragraph 171 asfollows:

     7

     8              "i 71.    As noted above, infact, there is no evidence that the Pledge
                                                                                           attached to any assets
     9                        of the Company, But, even if it had attached to any
                                                                                  "content library, licence
 10                           agreement, and physical assets such as production equipm
                                                                                      ent" of the Company in
 11                           the United States, there is nothing to suggest that the procee
                                                                                             ds of sale received
 12                           under the APA are the identifiable proceeds of such assets.
                                                                                          On the contrary, the
 13                          proceeds of sale received under the APA were, if anythin
                                                                                      g, attributable to the
 14                           shares in the subsidiary companies being sold under the
                                                                                      APA. As explained
 15                           above, these assets were never located in the United States
                                                                                          and, on any view, fall
 16                           outside the scope ofthe Pledge. "

17

18

19        231.     As to the fourth issue, the point is taken that the Pledge only
                                                                                   applies to liabilities under
20                 the Note. This highly technical submission is then develop
                                                                              ed at paragraphs 174-176:
21

22                 "174.     Fourthly, to the extent that any liability of the Compa
                                                                                     ny arises as a matter of
23                           California law theories of promissory estoppel (which
                                                                                   is in any case denied)
24                           rather than under the terms of the Promissory Note itself,
                                                                                        then the liability is not
25                           in any case secured by the Pledge as a Secured Obligation
                                                                                       (as defined) (see
26                           section 3 ofthe Pledge).

27                 175.      Mr Valle did not address this important point in either of
                                                                                        his (two) reports. Mr
28                           Dosker, however, dealt with the point and expressed his
                                                                                     view as follows:
29
                                                                                                                    y


                                                                                                    Sfjfo /
                                                                                                    ai i
          190123 In the Matter of China Branding Group Limited -FSD
                                                                    52 of 2016 Judgment (RMJ)
                                                                                                   Page 93 of98
                                                             Exhibit 1                                         Page 96
     1                     "Also outside the scope of the pledge in the Pledge Agreement is any alleged

     2                    promise by CBG not contained in the Note or the Pledge Agreement. Under

     3                     California law, as applied to the Note and the Pledge Agreement, whatever

     4                    alleged promise Mr Bobulinski now claims as the basis for his promissory

     5                    estoppel argument is not within the definition of "Secured Obligations" set forth

     6                    in Section 3 of the Pledge Agreement. So even if there was some such promise,

     7                    which in my opinion under California law there ~was not, its performance is not

     8                    secured. "

 9                176.    Mr Dosker was not challenged, or even asked about, this evidence in cross-

10                        examination.   Accordingly,   the   Court should accept this    evidence.       This is

11                        therefore afurther reason why Mr Bobulinski 's claim fails. "

12

13       232.    On all of these matters which address whether Mr Bobulinski's continuing claim as a

14               creditor is secured or not, the Court prefers and accepts what it considers to be the

15               impartial and objective expert evidence of Mi- Dosker over that of Mr Valle.

16

17       233.    What is also evident however is that such discussions and arrangements as there were

18               between Mi- Bobulinski and Mr Roseman were conducted as longstanding friends and

19               even colleagues. The Court has already commented that this was a struggle for both of

20               them.

21

22       234.    The Court accepts the validity of the arguments made by the JOLs on this aspect of the

23               case, but it would be perhaps somewhat undesirable if ultimately such an acceptance

24               were to be technically determinative of this entire Appeal.

25

26       235.   In practice, however it will not prove necessary for this Court to resolve the entire case

27              on such an arcane basis.

28




                                                                                                               %
                                                                                                %              ;i!



         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                                      &
                                                                                                    Page 94 of 98

                                                         Exhibit 1                                            Page 97
     1    The Findings of the Court


     2    236.    The   Court has     set out the   background to     this matter along    with   the principal

     3            representations which have been made for two major reasons. First, Leading Counsel for

     4            both the Appellant and the JOLs have presented to this Court extensive and detailed

     5            material, and the Court has a responsibility to bear all of this information and assistance

     6           properly in mind. Secondly, because the burden of proof is placed upon the Appellant to

     7           establish and prove his case, it is critically important by way of overview to examine and

     8           determine the extent to which he may or may not have discharged that burden.

 9       237.    There is no doubt that the Appellant has provided to the Company important and indeed

10               critical financing, and that as Mr Isaacs Q.C. states at paragraph 23 of his Closing

11               Submissions the Appellant and Mr Roseman communicated extensively. What is more in

12               doubt is whether the Appellant actually received assurances from Mr Roseman that he

13               would receive 2.5x return on his loans, and indeed even more specifically whether the

14               Maturity Date was waived or alternatively a promise was made as to that return which

15               now gives rise to a promissory estoppel.

16       238.    An additional issue which arises is more broadly as to the standing of the Appellant as

17               either a creditor or a shareholder, or even conceptually as both.

18       239.    This Court has already indicated that it prefers the expert evidence of Mr. Dosker to that

19               of Mr. Valle, and that it will adopt and apply Mr Dosker's interpretations and guidance as

20               to California law.

21       240.    Quite apart from the Court finding Mr Dosker's account less directive and therefore more

22               persuasive, the Court reminds itself of an additional difficulty in relation to Mr Valle.


23       241.    The principles are addressed in The Ikarian Reefer [1993] 2 Lloyd's Rep 68.

24       242.    Essentially an expert witness must be independent. In the case of Mr Valle however he

25               has a history of having acted for Mr Bobulinski, and therefore it is impossible to

26               disregard and to ignore the real possibility of Mr. Valle having conflicting duties to the

27               Court and to his client. This comment is made not by way of any dispms%0ien©j?!

                                                                                                    'Or /
                                                                                                   $            \
                                                                                                                j

                                                                                                   v              70
         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)

                                                                                                  PageUp
                                                          Exhibit 1                                          Page 98
     1            whatsoever, but rather to affirm that the Court must exercise a high degree of care and

     2            caution in such circumstances.


     3    243.    Mr Doslcer's evidence in comparison does not present itself in any other way than as

     4            completely impartial.

     5    244.    The issue as to waiver is whether there was a waiver of the Maturity Date and conversion

     6            rights in the Promissory Note, amounting to an intentional relinquishment by Mr

     7            Bobulinski and Mr Roseman mutually of a known right. Also there is the related issue of
                                                                                                                          !
     8            whether by extension-, the "no unwritten waiver" clause in the note was itself lawfully

     9            and factually waived.


 10       245.    Ultimately this is a simple but important matter of proof. Did the conduct in this case

 11              manifest an intention to waive the Maturity Date?

12        246.   As to answering this question, it is only necessary to refer to the conduct and exchanges

13               of Mr Bobulinski and Mr Roseman, and to take into account the evidence of each of

14               them, to see that the Appellant's case is sadly sparse and lacking.


15       247.    Notwithstanding    numerous     telephone    exchanges   and   such   communications           via
16               WhatsApp as have been made available, it is impossible to go beyond the position that

17               while Mr Bobulinski may well have believed that there was a waiver of some kind or

18               other, this was not a mutually agreed or recognised reality.

19       248.    Had Mr Bobulinski and Mr Roseman at any material time memorialised an agreed

20               understanding as to the efficacy of waiver in even the most modest and elementary terms,

21               then of course there would be some independent evidence to support Mr Bobulinski's

22               contentions on the point. However, no supporting evidence of any kind exists.

23       249.    The Court has every sympathy for the sincerity of Mr. Bobulinski's testimony, but the

24               Court has no alternative to concluding that no promises were made as to waiver or to

25               what has also been described above as to written waiver.


26       250.    The Court finds that Mr. Roseman was doing his best to find a financially satisfactory

27               way forward as best he knew how under stressful conditions. Moreover,



                                                                                                                i
                                                                                                                >



         190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)               ..S o
                                                                                                            '   *   \r;
                                                                                                     0 i"

                                                                                                Page$6.pf

                                                         Exhibit 1                                              Page 99
     1            from that finding, the Court concludes that Mr Bobulinski's testimony on the issue does

     2            not rise to the level of proof on a balance of probabilities.


     3    251.    Turning to the alternative argument as to promissory estoppel, the Court accepts and

     4            applies the legal definition described in Mr Dosker's Report dated 1 September 2017, at

     5            page 6.


     6    252.    For present practical purposes, the Court intends to focus on the question of whether the

     7            Appellant can prove that there was a promise to pay a 2,5x return to Mr Bobulinski which

     8            was clear and unambiguous in its terms.

     9    253.    Once again, the Appellant's evidence falls short of the required standard of proof as to

10                there being a promise that was clear and unambiguous on which Mr Bobulinski even

11                relied at all.

12       254.     The factors are essentially the same factors which militated against there being a waiver.

13               Applying lengthy legal concepts and principles to what in fact transpired does not per se

14               elevate what transpired into something which it never was in the first place.

15       255.    The Court has elsewhere already touched upon some further aspects of the promissory

16               estoppel arguments. Suffice it to say that at this point the argument fails, and it does so

17               because the facts are not there to support it.

18       256.    In light of the findings of fact which the Court has made, it is unnecessary to go further

19               into the security and Pledge arguments which have arisen beyond what the Court has

20               already indicated to be its views of the facts in any event.

21       257.    An additional issue which causes some difficulty is as to the Appellant's claim to be a

22               creditor. The Appellant claims to be owed what he described as a liquidation preference

23               and yet he denies that by operation of Cayman Islands law he is or can be a shareholder,

24               which would disqualify his claim. In essence he argues that the Company's failure to

25               convert the Principal Loan Amount into a new class of equity securities does not deprive

26               the Appellant of the right to receive the amount which should have been paid, butjf^npt.

27               paid, on those securities, and he claims this amount qua creditor.
                                                                                                              A**




                                                                                                 V-
                                                                                                 V                         -k*
         190123 In the Matter of China Branding Group Limited -FSD 52 of 2016 Judgment (RMJ)
                                                                                                      &
                                                                                                          •          IB-
                                                                                                 Page 97 of 98

                                                          Exhibit 1                                                 Page 100
 1   258.   The JOLs on the other hand adopt what might perhaps be described as a more classical

 2          viewpoint, contending that the liquidation preference is a right attaching to the shares

 3          which gives the shares priority over other classes of shares on a liquidation or analogous

 4          event. Put another way, it is not then an additional/freestanding debt claim which exists

 5          alongside the shares.


 6   259.   The issue raised is one of some novelty. The Court has found that no waiver took place,

 7          and no promissory estoppel arose, whereby conversion of shares after a Maturity Date

 8          could be impeded or prevented. In that case, and based upon his accrued or at least

 9          notional shareholding, the Appellant as creditor could not make any further claim at all

10          because such right as he claimed was a right attaching only to shares.


11   260.   Accordingly, the Court has formed a view that the paradoxical nature of the Appellant's

12          argument itself renders it entirely hopeless.

13   261.   Looking at the matter as a whole, the Court formally reminds itself that its jurisdiction is

14          concerned exclusively with proofs of debt in any official liquidation. The Court is not

15          satisfied on a balance of probabilities that in these circumstances the Appellant has

16          established the existence of a debt in the liquidation.


17   262.   Alternatively, the Court concludes that even if there is a potential debt it is not a

18          freestanding one but a debt which is first contingent on and which exists alongside the

19          issue of shares, and that the issue of shares in fact never happened.


20   Conclusion


21   263.   For all the reasons which have been considered and addressed above the Summons

22          Application dated 5 July 2017 is declined.




                                                /*- -
                                                ?
                                                                .s
23

24
                                                        • n-,

25   THE HON. MR. JUSTICE McMILLAN
26   JUDGE OF THE GRAND COURT


     190123 In the Matter of China Branding Group Limited - FSD 52 of 2016 Judgment (RMJ)
                                                                                            Page 98 of 98
                                                    Exhibit 1                                       Page 101
